Exhibit 10(r)



 

U.S. $1,000,000,000

     AMENDED AND RESTATED
FIVE YEAR CREDIT AGREEMENT

Dated as of December 1, 2006

Among

BECTON, DICKINSON AND COMPANY
as Borrower

and

THE BANKS NAMED HEREIN
as Banks

CITICORP USA, INC.
as Administrative Agent

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
as Syndication Agent

and

CITIGROUP GLOBAL MARKETS INC.
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------



T A B L E   O F   C O N T E N T S

Section   Page     ARTICLE I DEFINITIONS AND ACCOUNTING TERMS   SECTION 1.01.
Certain Defined Terms   1 SECTION 1.02. Computation of Time Periods   13 SECTION
1.03. Accounting Terms   13     ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES  
SECTION 2.01. The A Advances   13 SECTION 2.02. Making the A Advances   14
SECTION 2.03. The B Advances   15 SECTION 2.04. Certain Fees   18 SECTION 2.05.
Reduction and Extensions of the Commitments   19 SECTION 2.06. Repayment of A
Advances   20 SECTION 2.07. Interest   20 SECTION 2.08. Additional Interest on
Eurodollar Rate Advances   20 SECTION 2.09. Interest Rate Determinations;
Changes in Rating Systems   21 SECTION 2.10. Voluntary Conversion and
Continuation of A Advances   22 SECTION 2.11. Prepayments of A Advances   23
SECTION 2.12. Increased Costs   23 SECTION 2.13. Illegality   25 SECTION 2.14.
Payments and Computations   25 SECTION 2.15. Taxes   26 SECTION 2.16. Sharing of
Payments, Etc   28     ARTICLE III CONDITIONS OF LENDING   SECTION 3.01.
Condition Precedent to Effectiveness of this Agreement   29 SECTION 3.02.
Conditions Precedent to Each A Borrowing   30 SECTION 3.03. Conditions Precedent
to Each B Borrowing   30     ARTICLE IV REPRESENTATIONS AND WARRANTIES   SECTION
4.01. Representations and Warranties of the Borrower   31     ARTICLE V
COVENANTS OF THE BORROWER SECTION 5.01. Affirmative Covenants   33 SECTION 5.02.
Negative Covenants   35


--------------------------------------------------------------------------------



ARTICLE VI EVENTS OF DEFAULT   SECTION 6.01. Events of Default   37     ARTICLE
VII THE ADMINISTRATIVE AGENT   SECTION 7.01. Authorization and Action   38
SECTION 7.02. Administrative Agent's Reliance, Etc.   39 SECTION 7.03. CUSA and
Affiliates   39 SECTION 7.04. Lender Credit Decision   39 SECTION 7.05.
Indemnification   40 SECTION 7.06. Successor Administrative Agent   40    
ARTICLE VIII MISCELLANEOUS   SECTION 8.01. Amendments, Etc.   41 SECTION 8.02.
Notices, Etc.   41 SECTION 8.03. No Waiver; Remedies   43 SECTION 8.04. Costs,
Expenses and Indemnification   43 SECTION 8.05. Right of Set-off   44 SECTION
8.06. Binding Effect   44 SECTION 8.07. Assignments, Designations and
Participations   45 SECTION 8.08. Governing Law; Submission to Jurisdiction   49
SECTION 8.09. Severability   49 SECTION 8.10. Execution in Counterparts   49
SECTION 8.11. Survival   49 SECTION 8.12. Substitution of Lender   49 SECTION
8.13. Confidentiality   50 SECTION 8.14. No Fiduciary Relationship   50 SECTION
8.15. Patriot Act Notice   51 SECTION 8.16. Waiver of Jury Trial   52


(ii)

--------------------------------------------------------------------------------



EXHIBITS

Exhibit A-1   - Form of A Note Exhibit A-2   - Form of B Note Exhibit B-1   -
Form of Notice of A Borrowing Exhibit B-2   - Form of Notice of B Borrowing
Exhibit C   - Form of Assignment and Acceptance Exhibit D   - Form of
Designation Agreement Exhibit E   - Form of Opinion of General    
   Counsel of the Borrower    
Exhibit F   - Form of Opinion of Special New York        Counsel to the
Administrative Agent


(iii)

--------------------------------------------------------------------------------



AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT dated as of December 1, 2006
among BECTON, DICKINSON AND COMPANY, a New Jersey corporation (the "Borrower"),
the banks (the "Banks") listed on the signature pages hereof, THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as syndication agent, and CITICORP
USA, INC. ("CUSA") as administrative agent (in such capacity, the
"Administrative Agent") for the Lenders hereunder.

PRELIMINARY STATEMENTS:

(1) The Borrower is party to an Amended and Restated Five Year Credit Agreement
dated as of August 13, 2004 (as amended, supplemented or otherwise modified from
time to time to (but not including) the date of this Amended and Restated Five
Year Credit Agreement (this "Agreement"), the "Existing Credit Agreement") with
the banks, financial institutions and other institutional lenders party thereto
and CUSA, as Administrative Agent for the lenders.

(2) The parties to this Agreement desire to amend the Existing Credit Agreement
as set forth herein and to restate the Existing Credit Agreement in its entirety
as set forth below.

(3) The Borrower has requested that the Banks make loans to it in an aggregate
principal amount not exceeding $1,000,000,000 at any one time outstanding to
support the Borrower's commercial paper program and for other general corporate
purposes, and the Banks are prepared to make such loans upon the terms and
conditions hereof. Accordingly, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

"A Advance" means an advance by a Lender to the Borrower as part of an A
Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance, each
of which shall be a "Type" of A Advance.

"A Borrowing" means (a) a borrowing consisting of simultaneous A Advances of the
same Type having the same Interest Period and (b) other than for purposes of
Sections 2.02 and 3.02, (i) the simultaneous Conversion of A Advances of one
Type to A Advances of the other Type (having, in the case of Conversions into
Eurodollar Rate Advances, the same Interest Period) and (ii) the simultaneous
Continuation of Eurodollar Rate Advances as Eurodollar Rate Advances having the
same Interest Period.

"A Note" means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A-1 hereto, evidencing the
aggregate

--------------------------------------------------------------------------------



indebtedness of the Borrower to such Lender resulting from the A Advances made
by such Lender.

"Advance" means an A Advance or a B Advance.

"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term "control" (including the terms "controlling", "controlled
by" and "under common control with") of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the voting capital stock of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of such voting capital stock, by
contract or otherwise.

"Applicable Facility Fee Rate" for any Rating Level Period means the rate set
forth below opposite the reference to such Rating Level Period:

Rating Level
  Applicable Facility
       Period        
  Fee Rate (% p.a.)
Level 1 Period
  0.0450%
Level 2 Period
  0.0500%
Level 3 Period
  0.0600%
Level 4 Period
  0.0700%
Level 5 Period
  0.0800%
Level 6 Period
  0.1000%


Each change in the Applicable Facility Fee Rate resulting from a Rating Level
Change shall be effective on the effective date of such Rating Level Change.

"Applicable Lending Office" means, with respect to each Lender, such Lender's
Domestic Lending Office in the case of a Base Rate Advance and such Lender's
Eurodollar Lending Office in the case of a Eurodollar Rate Advance and, in the
case of a B Advance, the office of such Lender notified by such Lender to the
Administrative Agent as its Applicable Lending Office with respect to such B
Advance.

-2-

--------------------------------------------------------------------------------



"Applicable Margin" for any A Advance for any Rating Level Period means the rate
for the respective Type of A Advance set forth below opposite the reference to
such Rating Level Period:

    Applicable Margin (% p.a.)
     Rating Level
  Base Rate   Eurodollar
        Period        
  Advances   Rate Advances Level 1 Period   0.0000%   0.1050% Level 2 Period  
0.0000%   0.1500% Level 3 Period   0.0000%   0.1900% Level 4 Period   0.0000%  
0.2300% Level 5 Period   0.0000%   0.2700% Level 6 Period   0.0000%   0.3500%


Each change in the Applicable Margin resulting from a Rating Level Change shall
be effective (including with respect to each A Advance then outstanding) on the
effective date of such Rating Level Change.

"Applicable Utilization Fee Rate" for any Rating Level Period means the rate set
forth below opposite the reference to such Rating Level Period:

 Rating Level
  Applicable Utilization       Period         Fee Rate (% p.a.) Level 1 Period  
0.0500% Level 2 Period   0.0500% Level 3 Period   0.0500% Level 4 Period  
0.0500% Level 5 Period   0.1000% Level 6 Period   0.1000%


Each change in the Applicable Utilization Fee Rate resulting from a Rating Level
Change shall be effective on the effective date of such Rating Level Change.

-3-

--------------------------------------------------------------------------------



"Assignment and Acceptance" means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto.

"B Advance" means an advance by a Lender to the Borrower as part of a B
Borrowing resulting from the auction bidding procedure described in Section
2.03.

"B Borrowing" means a borrowing consisting of simultaneous B Advances from each
of the Lenders whose offer to make one or more B Advances as part of such
borrowing has been accepted by the Borrower under the auction bidding procedure
described in Section 2.03.

"B Note" means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A-2 hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from a B Advance made by
such Lender.

"B Reduction" has the meaning specified in Section 2.01.

"Base Rate" means, for any period, a fluctuating interest rate per annum in
effect from time to time which rate per annum shall at all times be equal to the
higher of:

(a) the rate of interest announced publicly by Citibank in New York, New York
from time to time as Citibank's base rate; and

(b) 1/2 of one percent per annum above the Federal Funds Rate for such period.

"Base Rate Advance" means an A Advance which bears interest as provided in
Section 2.07(a)(i) or 2.07(b)(i)(x) .

"Borrowing" means an A Borrowing or a B Borrowing.

"Business Day" means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advance, on which dealings are carried on in the London
interbank market.

"Change in Control" means any of the following events:

(a) any "person" or "group" (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act, whether or not applicable, except that for
purposes of this paragraph (a) such person or group shall be deemed to have
"beneficial ownership" of all shares that such person or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time) is or becomes the "beneficial owner" (as such term is used in Rule
13d-3 promulgated pursuant to the Exchange Act), directly or indirectly, of more
than 50% of the aggregate voting power of all Voting Stock of the Borrower; or

-4-

--------------------------------------------------------------------------------



(b) during any period of 25 consecutive calendar months, a majority of the Board
of Directors of the Borrower shall no longer be composed of individuals (i) who
were members of said Board on the first day of such period, (ii) whose election
or nomination to said Board was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of said Board or (iii) whose election or nomination to said Board was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of said Board.

"Citibank" means Citibank, N.A.

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

"Commitment" has the meaning specified in Section 2.01.

"Commitment Termination Date" means December 1, 2011 or, if the Commitment
Termination Date is extended pursuant to Section 2.05(b), the date to which such
Commitment Termination Date is extended, provided in each case that if such date
is not a Business Day, then the Commitment Termination Date shall be the
immediately preceding Business Day.

"Consolidated Subsidiary" means, at any date, any Subsidiary of the Borrower or
other entity the accounts of which would be consolidated with those of the
Borrower in its consolidated financial statements if such statements were
prepared as of such date.

"Continuation", "Continue" and "Continued" each refers to a continuation of
Eurodollar Rate Advances from one Interest Period to the next Interest Period
pursuant to Section 2.10.

"Convert", "Conversion" and "Converted" each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

"Debt" means (a) indebtedness for borrowed money, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, (d) obligations as lessee
under leases which shall have been or should be, in accordance with GAAP,
recorded as capital leases, and (e) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(a) through (d) above; provided that neither trade accounts payable arising in
the ordinary course of business nor obligations in respect of insurance policies
or performance or surety bonds which are not themselves guarantees of Debt (nor
drafts, acceptances or similar instruments evidencing the same nor obligations
in respect of letters of credit supporting the payment of the same) shall
constitute Debt.

"Default" means an event that, with notice or lapse of time or both, would
become an Event of Default.

-5-

--------------------------------------------------------------------------------



"Designated Bidder" means (a) an Eligible Assignee or (b) a special purpose
corporation which is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and that issues (or the
parent of which issues) commercial paper rated at least P-1 by Moody's or A-1 by
Standard & Poor's (or a comparable rating from a successor of either of them),
that, in either case, (i) is organized under the laws of the United States or
any State thereof, (ii) shall have become a party hereto pursuant to Section
8.07(d), (e) and (f), and (iii) is not otherwise a Lender.

"Designation Agreement" means a designation agreement entered into by a Lender
(other than a Designated Bidder) and a Designated Bidder, and accepted by the
Administrative Agent, in substantially the form of Exhibit D hereto.

"Domestic Lending Office" means, with respect to any Lender, the office of such
Lender specified as its "Domestic Lending Office" in the Administrative
Questionnaire of such Bank or in the Assignment and Acceptance pursuant to which
it became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

"EBITDA" means, for any period, the sum (without duplication), for the Borrower
and its Consolidated Subsidiaries (on a consolidated basis), of (a) net income
for such period plus (b) to the extent deducted in determining net income for
such period, the sum of (i) depreciation and amortization for such period, (ii)
Interest Expense for such period and (iii) taxes for such period.

"Effective Date" means the earliest date as of which the conditions precedent to
effectiveness set forth in Section 3.01 shall have been satisfied or waived.

"Eligible Assignee" means:

(a) a commercial bank organized under the laws of the United States, or any
State thereof, and having total assets in excess of $1,000,000,000;

(b) a savings and loan association or savings bank organized under the laws of
the United States, or any State thereof, and having total assets in excess of
$500,000,000;

(c) a commercial bank organized under the laws of any other country which is a
member of the OECD or has concluded special lending arrangements with the
International Monetary Fund associated with its General Arrangements to Borrow
or of the Cayman Islands, or a political subdivision of any such country, and
having total assets in excess of $1,000,000,000, provided that such bank is
acting through a branch or agency located in the United States;

(d) the central bank of any country which is a member of the OECD;

(e) a finance company, insurance company or other financial institution or fund
(whether a corporation, partnership or other entity) which is engaged in making,

-6-

--------------------------------------------------------------------------------



purchasing or otherwise investing in commercial loans in the ordinary course of
its business, and having total assets in excess of $150,000,000;

(f) a Lender; and

(g) an Affiliate of a Lender;

     provided that neither the Borrower nor any Affiliate of the Borrower shall
qualify as an Eligible Assignee.

"Environmental Laws" means any and all present and future Federal, state, local
and foreign laws, rules or regulations, and any orders or decrees, in each case
as now or hereafter in effect, relating to the regulation or protection of human
health, safety or the environment or to emissions, discharges, releases or
threatened releases of pollutants, contaminants, chemicals or toxic or hazardous
substances or wastes into the indoor or outdoor environment, including, without
limitation, ambient air, soil, surface water, ground water, wetlands, land or
subsurface strata, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals or toxic or hazardous substances or wastes.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

"ERISA Affiliate" means any corporation or trade or business that is a member of
any group of organizations (a) described in Section 414(b) or (c) of the Code of
which the Borrower is a member and (b) solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code
and the lien created under Section 302(f) of ERISA and Section 412(n) of the
Code, described in Section 414(m) or (o) of the Code of which the Borrower is a
member.

"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

"Eurodollar Lending Office" means, with respect to any Lender, the office of
such Lender specified as its "Eurodollar Lending Office" in the Administrative
Questionnaire of such Lender or in the Assignment and Acceptance pursuant to
which it became a Lender (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

"Eurodollar Rate" means, for any Interest Period for each Eurodollar Rate
Advance, an interest rate per annum equal to the rate per annum (rounded upward
to the nearest whole multiple of 1/16 of 1% per annum) appearing on Moneyline
Telerate Markets Page 3750 (or any successor page) as the London interbank
offered rate for deposits in U.S. dollars at approximately 11:00 A.M. (London
time) two Business Days

-7-

--------------------------------------------------------------------------------



prior to the first day of such Interest Period for a term comparable to such
Interest Period or, if for any reason such rate is not available, the average
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum, if such
average is not such a multiple) of the rate per annum at which deposits in U.S.
dollars are offered by the principal office of each of the Reference Banks in
London, England to prime banks in the London interbank market at 11:00 A.M.
(London time) two Business Days before the first day of such Interest Period in
an amount substantially equal to such Reference Bank's Eurodollar Rate Advance
comprising part of the related A Borrowing and for a period equal to such
Interest Period. If the Moneyline Telerate Markets Page 3750 (or any successor
page) is unavailable, the Eurodollar Rate for any Interest Period for each
Eurodollar Rate Advance comprising part of such related A Borrowing shall be
determined by the Administrative Agent on the basis of applicable rates
furnished to and received by the Administrative Agent from the Reference Banks
two Business Days before the first day of such Interest Period, subject,
however, to the provisions of Section 2.09.

"Eurodollar Rate Advance" means an A Advance which bears interest as provided in
Section 2.07(a)(ii) or 2.07(b)(i)(y).

"Eurodollar Rate Reserve Percentage" of any Lender for any Interest Period for
any Eurodollar Rate Advance means the effective rate (expressed as a percentage)
at which reserve requirements (including, without limitation, emergency,
supplemental and other marginal reserve requirements) are imposed on such Lender
during such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities having a term equal to such
Interest Period.

"Events of Default" has the meaning specified in Section 6.01.

"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time.

"Excluded Period" means, with respect to any additional amount payable under
Section 2.12, the period ending 120 days prior to the applicable Lender's
delivery of a certificate referenced in Section 2.12(a) or 2.12(b), as
applicable, with respect to such additional amount.

"Existing Commitment Termination Date" has the meaning specified in Section
2.05(b).

"Existing Credit Agreement" has the meaning specified in the Preliminary
Statements.

"Facility Fee" has the meaning specified in Section 2.04(a).

-8-

--------------------------------------------------------------------------------



"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

"GAAP" has the meaning specified in Section 1.03.

"Interest Coverage Ratio" means, at any date of determination thereof, the ratio
of (a) EBITDA for the period of four consecutive fiscal quarters most recently
ended on or prior to such date to (b) Interest Expense for such period.

"Interest Expense" means, for any period, the sum (determined without
duplication) of the aggregate amount of cash interest accruing during such
period on the Debt of the Borrower and its Consolidated Subsidiaries (on a
consolidated basis), including, without limitation, the interest portion of
payments under capital lease obligations and any capitalized interest.

"Interest Period" means, with respect to any Eurodollar Rate Advance, the period
beginning on the date such Eurodollar Rate Advance is made or Continued, or
Converted from a Base Rate Advance, and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one, two, three or six months, and subject to
clause (iii) of this definition, nine or twelve months, as the Borrower may,
upon notice received by the Administrative Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:

(i) the Borrower may not select any Interest Period that ends after the
Termination Date;

(ii) each Interest Period that begins on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month;

(iii) the Borrower shall not be entitled to select an Interest Period having
duration of nine or twelve months unless, by 2:00 P.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period, each
Lender notifies the Administrative Agent that such Lender will be providing
funding for such Eurodollar Rate Advance with such Interest Period (the failure
of any Lender to so respond by such time being deemed for all purposes of this
Agreement as an objection by such Lender to the requested duration of such
Interest Period); provided that, if any or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Eurodollar Rate Advance shall be one, two, three or six months, as
specified by

-9-

--------------------------------------------------------------------------------



the Borrower as the desired alternative to an Interest Period of nine months or
twelve months; and

(iv) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.

"Lenders" means the Banks listed on the signature pages hereof, each Person that
shall become a party hereto pursuant to Section 2.05, Section 8.07(a), (b) and
(c) or Section 8.12, and, except when used in reference to an A Advance, an A
Borrowing, an A Note, a Commitment or a related term, each Designated Bidder.

"Lien" means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

"Majority Lenders" means at any time Lenders holding at least 51% of the then
aggregate unpaid principal amount of the A Advances held by Lenders, or, if no
such principal amount is then outstanding, Lenders having at least 51% of the
Commitments.

"Material Adverse Effect" means a material adverse effect on (i) the business,
condition (financial or otherwise) or results of operations of the Borrower and
its Subsidiaries, taken as a whole, or (ii) the legality, validity or
enforceability of this Agreement or any Note.

"Moody's" means Moody's Investors Service, Inc. and its successors.

"Multiemployer Plan" means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate and that is covered by Title IV of ERISA.

"Non-Extending Lender" has the meaning specified in Section 2.05(b) .

"Note" means an A Note or a B Note.

"Notice of A Borrowing" has the meaning specified in Section 2.02(a) .

"Notice of B Borrowing" has the meaning specified in Section 2.03(a) .

"OECD" means the Organization for Economic Cooperation and Development.

"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

-10-

--------------------------------------------------------------------------------



"Person" means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

"Plan" means an employee benefit or other plan established or maintained by the
Borrower or any ERISA Affiliate and that is covered by Title IV of ERISA, other
than a Multiemployer Plan.

"Rated Securities" means, at any time, the long-term senior unsecured,
unguaranteed debt securities of the Borrower outstanding at such time.

"Rating Level Change" means a change in the rating of the Rated Securities by
either or both of Moody's or Standard & Poor's (other than as a result of a
change in the rating system of such rating agency) that results in the change
from one Rating Level Period to another, which Rating Level Change shall be
effective on the date on which the relevant change in the rating of the Rated
Securities is first announced by Moody's or Standard & Poor's, as the case may
be.

"Rating Level Period" means, as of any period, the level set forth below as then
in effect, as determined in accordance with the following provisions of this
definition:

"Level 1 Period" means a period during which the Rated Securities are rated
better than or equal to Aa2 by Moody's or better than or equal to AA by Standard
& Poor's.

"Level 2 Period" means a period that is not a Level 1 Period during which the
Rated Securities are rated better than or equal to A1 by Moody's or better than
or equal to A+ by Standard & Poor's.

"Level 3 Period" means a period that is not a Level 1 Period or a Level 2 Period
during which the Rated Securities are rated better than or equal to A2 by
Moody's or better than or equal to A by Standard & Poor's.

"Level 4 Period" means a period that is not a Level 1 Period, a Level 2 Period
or a Level 3 Period during which the Rated Securities are rated better than or
equal to A3 by Moody's or better than or equal to A- by Standard & Poor's.

"Level 5 Period" means a period that is not a Level 1 Period, a Level 2 Period,
a Level 3 Period or a Level 4 Period during which the Rated Securities are rated
better than or equal to Baa1 by Moody's or better than or equal to BBB+ by
Standard & Poor's.

"Level 6 Period" means each period other than a Level 1 Period, a Level 2
Period, a Level 3 Period, a Level 4 Period or a Level 5 Period, and shall
include each period during which both Moody's and Standard & Poor's shall not
have in

-11-

--------------------------------------------------------------------------------



effect a rating for the Rated Securities (other than because either such rating
agency shall no longer be in the business of rating corporate debt obligations).

For purposes of the forgoing, (a) if only one of Moody's and Standard & Poor's
shall have in effect a rating for the Rated Securities, the Rating Level Period
shall be determined by reference to the available rating and (b) if the Rated
Securities are rated by Moody's and Standard & Poor's with ratings that would
otherwise fall within different Rating Level Periods, the applicable Rating
Level Period shall be determined by the rating that results in the higher Rating
Level Period except that if the lower of such ratings would result in a Rating
Level Period that is more that one level below the higher of such Rating Level
Periods, the Rating Level Period shall be determined by reference to the rating
that is one level above the lower of such ratings.

"Reference Banks" means CUSA and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New
York Branch.

"Register" has the meaning specified in Section 8.07(g) .

"Reportable Event" has the meaning set forth in Title IV of ERISA.

"Standard & Poor's" means Standard & Poor's Ratings Services, presently a
division of The McGraw-Hill Companies, Inc., and its successors.

"Subsidiary" means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership, limited liability
company or other entity (irrespective of whether or not at the time securities
or other ownership interests of any other class or classes of such corporation,
partnership or other entity shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person.

"Taxes" has the meaning specified in Section 2.15.

"Termination Date" means the Commitment Termination Date or the earlier date of
termination in whole of the Commitments pursuant to Section 2.05(a) or 6.01.

"Utilization Fee" has the meaning specified in Section 2.04(b) .

"Voting Stock" means, at any time, the outstanding securities of the Borrower
entitled to vote generally in the election of directors of the Borrower.

-12-

--------------------------------------------------------------------------------



SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
"from" means "from and including" and the words "to" and "until" each means "to
but excluding".

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles ("GAAP") as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Borrower's independent public
accountants) with the most recent audited consolidated financial statements of
the Borrower and its Consolidated Subsidiaries delivered to the Lenders;
provided that, if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any defined term or covenant to eliminate the effect of
any change in generally accepted accounting principles on the operation of such
defined term or covenant (or if the Administrative Agent notifies the Borrower
that the Majority Lenders wish to amend such defined term or covenant for such
purpose), then the Borrower's compliance with this Agreement shall be determined
on the basis of generally accepted accounting principles in effect immediately
before the relevant change in generally accepted accounting principles became
effective, until either such notice is withdrawn or such defined term or
covenant is amended in a manner satisfactory to the Borrower and the Majority
Lenders.

ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The A Advances.

(a) Each Lender severally agrees, on the terms and conditions hereinafter set
forth, to make A Advances to the Borrower from time to time on any Business Day
during the period from the date hereof until the Termination Date in an
aggregate amount not to exceed at any time outstanding the amount set opposite
such Lender's name on the signature pages hereof or, if such Lender has entered
into any Assignment and Acceptance, set forth for such Lender in the Register,
as such amount may be reduced pursuant to Section 2.05(a) (such Lender's
"Commitment"), provided that the aggregate amount of the Commitments of the
Lenders shall be deemed used from time to time to the extent of the aggregate
amount of the B Advances then outstanding and such deemed use of the aggregate
amount of the Commitments shall be deemed applied to the Lenders ratably
according to their respective Commitments (such deemed use of the aggregate
amount of the Commitments being a "B Reduction").

(b) Each A Borrowing (i) shall (except as otherwise provided in Sections 2.09(f)
and (g)) be in an aggregate amount not less than $10,000,000 or an integral
multiple of $1,000,000 in excess thereof and (ii) shall consist of A Advances of
the same Type (and, if such Advances are Eurodollar Rate Advances, having the
same Interest Period) made, Continued or Converted on the same day by the
Lenders ratably according to their respective Commitments. Within the limits of
each Lender's Commitment, the Borrower may from time to time borrow, prepay
pursuant to Section 2.11(b) and reborrow under this Section 2.01.

-13-

--------------------------------------------------------------------------------



SECTION 2.02. Making the A Advances.

(a) Each A Borrowing shall be made on notice, given not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
A Borrowing (in the case of an A Borrowing consisting of Eurodollar Rate
Advances) or given not later than 11:00 A.M. (New York City time) on the
Business Day of the proposed A Borrowing (in the case of an A Borrowing
consisting of Base Rate Advances), by the Borrower to the Administrative Agent,
which shall give to each Lender prompt notice thereof by telecopier. Each such
notice of an A Borrowing (a "Notice of A Borrowing") shall be by telecopier, in
substantially the form of Exhibit B-1 hereto, specifying therein the requested
(i) date of such A Borrowing, (ii) Type of A Advances comprising such A
Borrowing, (iii) aggregate amount of such A Borrowing, and (iv) in the case of
an A Borrowing consisting of Eurodollar Rate Advances, initial Interest Period
for each such A Advance. Each Lender shall, before 1:00 P.M. (New York City
time) on the date of such A Borrowing, make available for the account of its
Applicable Lending Office to the Administrative Agent at its address referred to
in Section 8.02, in same day funds, such Lender's ratable portion of such A
Borrowing. After the Administrative Agent's receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower at the
Administrative Agent's aforesaid address.

(b) Anything in subsection (a) above to the contrary notwithstanding, the
Borrower may only select Eurodollar Rate Advances for any A Borrowing in an
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof.

(c) Each Notice of A Borrowing shall be irrevocable and binding on the Borrower.
In the case of any A Borrowing which the related Notice of A Borrowing specifies
is to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify
each Lender against any loss, cost or expense incurred by such Lender as a
result of any failure to fulfill, on or before the date specified in such Notice
of A Borrowing, the applicable conditions set forth in Article III, including,
without limitation, any loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the A Advance to be made by such
Lender as part of such A Borrowing. The Borrower shall pay amounts owing to any
Lender pursuant to this Section 2.02(c) within 30 days after receipt from such
Lender of a certificate setting forth in reasonable detail the calculation of
the amount such Lender is entitled to claim under this Section 2.02(c) (which
certificate shall be conclusive and binding for all purposes, absent manifest
error).

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any A Borrowing that such Lender will not make available to
the Administrative Agent such Lender's ratable portion of such A Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such A Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such

-14-

--------------------------------------------------------------------------------



corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to A Advances comprising such A Borrowing
and (ii) in the case of such Lender, the Federal Funds Rate. If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
so repaid shall constitute such Lender's A Advance as part of such A Borrowing
for purposes of this Agreement (and such A Advance shall be deemed to have been
made by such Lender on the date on which such amount is so repaid to the
Administrative Agent).

(e) The failure of any Lender to make the A Advance to be made by it as part of
any A Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its A Advance on the date of such A Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the A Advance
to be made by such other Lender on the date of any A Borrowing.

SECTION 2.03. The B Advances.

(a) Each Lender severally agrees that the Borrower may request B Borrowings
under this Section 2.03 from time to time on any Business Day during the period
from the date hereof until the date occurring 30 days prior to the Termination
Date in the manner set forth below; provided that, following the making of each
B Borrowing, the aggregate amount of the Advances then outstanding shall not
exceed the aggregate amount of the Commitments of the Lenders (computed without
regard to any B Reduction). The following procedures shall apply:

(i) The Borrower may request a B Borrowing under this Section 2.03 by delivering
to the Administrative Agent, by telecopier, a notice of a B Borrowing (a "Notice
of B Borrowing"), in substantially the form of Exhibit B-2 hereto, specifying
the date and aggregate amount of the proposed B Borrowing, the maturity date for
repayment of each B Advance to be made as part of such B Borrowing (which
maturity date may not be earlier than the date occurring 30 days after the date
of such B Borrowing or later than the Termination Date), the interest payment
date or dates relating thereto, and any other terms to be applicable to such B
Borrowing, not later than 10:00 A.M. (New York City time):

(A) at least one Business Day prior to the date of the proposed B Borrowing, if
the Borrower shall specify in the Notice of B Borrowing that the rates of
interest to be offered by the Lenders shall be fixed rates per annum (such
Borrowing, a "Fixed Rate B Borrowing") and

(B) at least four Business Days prior to the date of the proposed B Borrowing,
if the Borrower shall instead specify in the Notice of B Borrowing the basis to
be used by the Lenders in determining the rates of interest to be offered by
them (such Borrowing, a "Specified Basis B Borrowing").

Simultaneously with each such request, the Borrower shall pay to the
Administrative Agent, for the Administrative Agent's account, a non-refundable
fee in the amount

-15-

--------------------------------------------------------------------------------



heretofore agreed between the Borrower and the Administrative Agent. Promptly
following the Administrative Agent's receipt of such request and the fee
referred to in the preceding sentence, the Administrative Agent shall notify
each Lender of such request for a B Borrowing received by it from the Borrower
by sending such Lender a copy of the related Notice of B Borrowing.

(ii) Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more B Advances to the Borrower as part of such
proposed B Borrowing at a rate or rates of interest specified by such Lender in
its sole discretion, by notifying the Administrative Agent (which shall give
prompt notice thereof to the Borrower), before 10:00 A.M. (New York City time)
(A) on the date of such proposed B Borrowing (in the case of a Fixed Rate B
Borrowing) and (B) three Business Days before the date of such proposed B
Borrowing (in the case of a Specified Basis B Borrowing), of the minimum amount
and maximum amount of each B Advance which such Lender would be willing to make
as part of such proposed B Borrowing (which amounts may, subject to the proviso
to the first sentence of this Section 2.03(a), exceed such Lender's Commitment,
if any), the rate or rates of interest therefor and such Lender's Applicable
Lending Office with respect to such B Advance; provided that if the
Administrative Agent in its capacity as a Lender shall, in its sole discretion,
elect to make any such offer, it shall notify the Borrower of such offer before
9:30 A.M. (New York City time) on the date on which notice of such election is
to be given to the Administrative Agent by the other Lenders. If any Lender
shall elect not to make such an offer, such Lender shall so notify the
Administrative Agent, before 10:00 A.M. (New York City time) on the date on
which notice of such election is to be given to the Administrative Agent by the
other Lenders, and such Lender shall not be obligated to, and shall not, make
any B Advance as part of such B Borrowing; provided that the failure by any
Lender to give such notice shall not cause such Lender to be obligated to make
any B Advance as part of such proposed B Borrowing.

(iii) The Borrower shall, in turn, (A) before 11:00 A.M. (New York City time) on
the date of such proposed B Borrowing (in the case of a Fixed Rate B Borrowing)
and (B) before 1:00 P.M. (New York City time) three Business Days before the
date of such proposed B Borrowing (in the case of a Specified Basis B
Borrowing), either:

(x) cancel such B Borrowing by giving the Administrative Agent notice to that
effect, or

(y) in its sole discretion, (1) accept one or more of the offers made by any
Lender or Lenders pursuant to paragraph (ii) above by giving notice to the
Administrative Agent of the amount of each B Advance to be made by each Lender
as part of such B Borrowing (provided that (I) the amount of each such B Advance
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount, notified to the Borrower by the Administrative Agent on
behalf of such Lender for such B Advance pursuant to paragraph (ii) above and
(II) such offers, if accepted, must be accepted in ascending order of the rates
of interest specified by the offering Lenders in their respective notices

-16-

--------------------------------------------------------------------------------



delivered pursuant to paragraph (ii) above (in each case beginning with the
lowest rate so offered) and, if offers are made by two or more Lenders with the
same rates of interest for a greater aggregate principal amount than the amount
in respect of which offers are accepted, then the principal amount of B Advances
in respect of which such offers are accepted shall be allocated by the Borrower
among such Lenders as nearly as possible (in integral multiples of $1,000,000)
in proportion to the aggregate maximum principal amount of such offers by such
Lenders), and (2) reject any remaining offers made by Lenders pursuant to
paragraph (ii) above by giving the Administrative Agent notice to that effect.

(iv) If the Borrower notifies the Administrative Agent that such B Borrowing is
canceled pursuant to paragraph (iii)(x) above, the Administrative Agent shall
give prompt notice thereof to the Lenders and such B Borrowing shall not be
made.

(v) If the Borrower accepts one or more of the offers made by any Lender or
Lenders pursuant to paragraph (iii)(y) above, the Administrative Agent shall in
turn promptly notify (A) each Lender that has made an offer as described in
paragraph (ii) above, of the date and aggregate amount of such B Borrowing and
whether or not any offer or offers made by such Lender pursuant to paragraph
(ii) above have been accepted by the Borrower, (B) each Lender that is to make a
B Advance as part of such B Borrowing, of the amount of each B Advance to be
made by such Lender as part of such B Borrowing, and (C) each Lender that is to
make a B Advance as part of such B Borrowing, upon receipt, that the
Administrative Agent has received forms of documents appearing to fulfill the
applicable conditions set forth in Article III. Each Lender that is to make a B
Advance as part of such B Borrowing shall, before 12:00 noon (New York City
time) on the date of such B Borrowing specified in the notice received from the
Administrative Agent pursuant to clause (A) of the preceding sentence or any
later time when such Lender shall have received notice from the Administrative
Agent pursuant to clause (C) of the preceding sentence, make available for the
account of its Applicable Lending Office to the Administrative Agent at its
address referred to in Section 8.02 such Lender's portion of such B Borrowing,
in same day funds. Upon fulfillment of the applicable conditions set forth in
Article III and after receipt by the Administrative Agent of such funds, the
Administrative Agent will make such funds available to the Borrower at the
Administrative Agent's aforesaid address. Promptly after each B Borrowing the
Administrative Agent will notify each Lender of the amount of the B Borrowing,
the consequent B Reduction and the dates upon which such B Reduction commenced
and will terminate.

(b) As promptly as practicable after the date of such B Borrowing, the Borrower
shall execute and deliver to the Administrative Agent a B Note payable to the
order of each Lender participating in such Borrowing for each of the B Advances
to be made by such Lender as part of such B Borrowing, in a principal amount
equal to the principal amount of the B Advance to be evidenced thereby and
otherwise on such terms as were agreed to for such B Advance in accordance with
this Section 2.03. The indebtedness of the Borrower resulting from each B
Advance made to the Borrower as part of a B Borrowing shall be evidenced by a
separate B Note of the Borrower payable to the order of the Lender making such B
Advance.

-17-

--------------------------------------------------------------------------------



(c) Each B Borrowing shall be in an aggregate amount not less than $10,000,000
or an integral multiple of $1,000,000 in excess thereof, but no B Borrowing
shall be made if, following the making of such B Borrowing, the Borrower would
not be in compliance with the limitation set forth in the proviso to the first
sentence of subsection (a) above.

(d) Within the limits and on the conditions set forth in this Section 2.03, the
Borrower may from time to time borrow under this Section 2.03, repay pursuant to
subsection (e) below, and reborrow under this Section 2.03,provided that a B
Borrowing shall not be made within three Business Days of the date of any other
B Borrowing.

(e) The Borrower shall repay to the Administrative Agent for the account of each
Lender which has made a B Advance, or each other holder of a B Note, on the
maturity date of each B Advance (such maturity date being that specified by the
Borrower for repayment of such B Advance in the related Notice of B Borrowing
delivered pursuant to subsection (a)(i) above and provided in the B Note
evidencing such B Advance), the then unpaid principal amount of such B Advance.
The Borrower shall have no right to prepay any principal amount of any B
Advance.

(f) The Borrower shall pay interest on the unpaid principal amount of each B
Advance from the date of such B Advance to the date the principal amount of such
B Advance is repaid in full, at the rate of interest for such B Advance
specified by the Lender making such B Advance in its notice with respect thereto
delivered pursuant to subsection (a)(ii) above, payable on the interest payment
date or dates specified by the Borrower for such B Advance in the related Notice
of B Borrowing delivered pursuant to subsection (a)(i) above, as provided in the
B Note evidencing such B Advance.

SECTION 2.04. Certain Fees.

(a) Facility Fee. The Borrower agrees to pay to the Administrative Agent for the
account of each Lender (other than the Designated Bidders) a facility fee (the
"Facility Fee") on the average daily amount (whether used or unused) of such
Lender's Commitment from the date on which the Borrower signs this Agreement (in
the case of each Bank) and from the effective date specified in the Assignment
and Acceptance pursuant to which it became a Lender (in the case of each such
Lender) until the Termination Date at a rate per annum equal to the Applicable
Facility Fee Rate as in effect from time to time. Accrued Facility Fee shall be
paid on the last Business Day of each March, June, September and December and on
the Termination Date.

(b) Utilization Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender (other than the Designated Bidders) a utilization fee
(the "Utilization Fee") on the aggregate outstanding principal amount of such
Lender's Advances during any period that the aggregate outstanding principal
amount of the Advances exceeds an amount equal to 50% of the aggregate amount of
the Commitments, at a rate per annum equal to the Applicable Utilization Fee
Rate. Accrued Utilization Fee shall be paid on each day on which a payment of
interest is due under Section 2.07.

-18-

--------------------------------------------------------------------------------



(c) Administrative Agent's Fee. The Borrower acknowledges its agreement to pay
to the Administrative Agent, for the Administrative Agent's own account, an
administrative agency fee at the times and in the amounts heretofore agreed
between the Borrower and the Administrative Agent.

SECTION 2.05. Reduction and Extensions of the Commitments.

(a) Commitment Reductions. The Borrower shall have the right, upon at least
three Business Days' notice to the Administrative Agent, to terminate in whole
or reduce ratably in part the unused portions of the respective Commitments of
the Lenders, provided that the aggregate amount of the Commitments of the
Lenders shall not be reduced to an amount which is less than the aggregate
principal amount of the Advances then outstanding, and provided further that
each partial reduction shall be in an aggregate amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof. Once reduced or terminated,
the Commitments may not be reinstated.

(b) Commitment Extensions.

(i) The Borrower may, by notice to the Administrative Agent (which shall
promptly notify the Lenders) not more than 45 days and not less than 30 days
prior to each anniversary of the Effective Date (each such anniversary, an
"Anniversary Date"), request that the Lenders (other than the Designated
Bidders) extend the Commitment Termination Date for an additional one-year
period from the Commitment Termination Date then in effect hereunder (the
"Existing Commitment Termination Date"). Each such Lender, acting in its sole
discretion, shall, by notice to the Borrower and the Administrative Agent given
no later than the date (herein, the "Consent Date") that is 25 days prior to
such Anniversary Date (or, if such date is not a Business Day, the next
succeeding Business Day), advise the Borrower and the Administrative Agent
whether or not such Lender agrees to such extension; provided that each Lender
that determines not to so extend the Commitment Termination Date (a
"Non-Extending Lender") shall notify the Administrative Agent (which shall
notify the other Lenders) of such fact promptly after such determination (but in
any event no later than the Consent Date) and any Lender that does not so advise
the Borrower on or before the Consent Date shall be deemed to be a Non-Extending
Lender. The election of any Lender to agree to such extension shall not obligate
any other Lender to so agree. If and only if each of the Lenders (after giving
effect to any substitution of Lenders in accordance with Section 8.12) has
advised the Borrower and the Administrative Agent of its agreement to extend the
Commitment Termination Date as aforesaid on or prior to the Consent Date, then
the Commitment Termination Date shall be extended automatically, without any
other action by any Person, to the date that is one year after the Existing
Commitment Termination Date, provided that on the Consent Date, the
representations and warranties in Section 4.01 are true and correct as of such
date and no Default shall have occurred and be continuing. The Administrative
Agent will promptly notify the Borrower and the Lenders of each extension of the
Commitment Termination Date pursuant to this Section 2.05(b).

-19-

--------------------------------------------------------------------------------



SECTION 2.06. Repayment of A Advances. The Borrower hereby promises to pay to
the Administrative Agent for account of each Lender the entire outstanding
principal amount of such Lender's A Advances, and each A Advance shall mature,
on the Termination Date.

SECTION 2.07. Interest.

(a) Ordinary Interest. The Borrower shall pay interest on the unpaid principal
amount of each A Advance made by each Lender, from the date of such A Advance
until such principal amount shall be paid in full, at the following rates per
annum:

(i) Base Rate Advances. If such A Advance is a Base Rate Advance, a rate per
annum equal to the Base Rate in effect from time to time plus the Applicable
Margin for Base Rate Advances as in effect from time to time, payable quarterly
in arrears on the last Business Day of each March, June, September and December
and on the date such Base Rate Advance shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. If such A Advance is a Eurodollar Rate Advance, a
rate per annum for each Interest Period for such A Advance equal to the sum of
the Eurodollar Rate for such Interest Period plus the Applicable Margin for
Eurodollar Rate Advances as in effect from time to time, payable on the last day
of such Interest Period and, if such Interest Period has a duration of more than
three months, on the day which occurs every three months after the first day of
such Interest Period, and on the date such Eurodollar Rate Advance shall be
Continued, Converted or paid in full.

(b) Default Interest. The Borrower shall pay interest on the unpaid principal
amount of each A Advance and B Advance that is not paid when due (whether at
stated maturity, by acceleration or otherwise), and on the unpaid amount of any
interest, fee or other amount payable hereunder that is not paid when due,
payable on demand, at a rate per annum during the period from the due date
thereof to the date on which such amount is paid in full equal to:

(i) in the case of any amount of principal of such Advance:

(x) in the case of any Base Rate Advance, 2% plus the rate which would otherwise
be applicable to such Advance, and

(y) in the case of any Eurodollar Rate Advance, for the balance of the then
current Interest Period, 2% plus the rate which would otherwise be applicable to
such Advance for such Interest Period and, thereafter, 2% plus the Base Rate as
in effect from time to time, and

(ii) in the case of all other amounts, 2% plus the Base Rate as in effect from
time to time.

SECTION 2.08. Additional Interest on Eurodollar Rate Advances. The Borrower
shall pay to each Lender, so long as such Lender shall be required under
regulations of the Board

-20-

--------------------------------------------------------------------------------



of Governors of the Federal Reserve System to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
the equivalent), additional interest on the unpaid principal amount of each
Eurodollar Rate Advance of such Lender, from the date of such Eurodollar Rate
Advance until such principal amount is paid in full, at an interest rate per
annum equal at all times to the remainder obtained by subtracting (i) the
Eurodollar Rate for the then-current Interest Period for such Eurodollar Rate
Advance from (ii) the rate obtained by dividing such Eurodollar Rate by a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage of such
Lender for such Interest Period, payable on each date on which interest is
payable on such Eurodollar Rate Advance. Any Lender wishing to require payment
of such additional interest shall so notify the Borrower and the Administrative
Agent and shall furnish to the Borrower at least five Business Days prior to
each date on which interest is payable on the Eurodollar Rate Advances of such
Lender a certificate (which certificate shall be conclusive and binding for all
purposes, absent manifest error) setting forth the basis for such assertion and
the amount to which such Lender is then entitled under this Section (which shall
be consistent with such Lender's good faith estimate of the level at which the
related reserves are being maintained by it).

SECTION 2.09. Interest Rate Determinations; Changes in Rating Systems.

(a) Each Reference Bank agrees to furnish to the Administrative Agent timely
information for the purpose of determining each Eurodollar Rate. If any one or
more of the Reference Banks shall not furnish such timely information to the
Administrative Agent for the purpose of determining any such interest rate, the
Administrative Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks (subject to clause (c)
below).

(b) The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Administrative Agent
for the purpose of Section 2.07 and the applicable rate, if any, furnished by
each Reference Bank for the purpose of determining the applicable interest rate
under Section 2.07(a)(ii) .

(c) If Moneyline Telerate Markets Page 3750 is unavailable and fewer than two
Reference Banks furnish timely information to the Administrative Agent for
determining the Eurodollar Rate for any Interest Period for any Eurodollar Rate
Advances,

(i) the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances
for such Interest Period,

(ii) each Eurodollar Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance, and

(iii) the obligation of the Lenders to make or Continue, or to Convert A
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

-21-

--------------------------------------------------------------------------------



(d) If, with respect to any Eurodollar Rate Advances, the Majority Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Majority Lenders
of making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon

(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance, and

(ii) the obligation of the Lenders to make or Continue, or to Convert A Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and such Lenders that the circumstances causing such
suspension no longer exist.

(e) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of "Interest Period" in Section 1.01, the Administrative Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

(f) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any A Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $10,000,000, such A Advances shall
automatically Convert into Base Rate Advances.

(g) Upon the occurrence and during the continuance of any Event of Default and
upon notice from the Administrative Agent to the Borrower at the request of the
Majority Lenders, (x) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance and (y) the obligation of the Lenders to make or Continue, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended.

(h) If the rating system of either Moody's or Standard & Poor's shall change, or
if either such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Administrative Agent (on behalf
of the Lenders) shall negotiate in good faith to amend the references to
specific ratings in this Agreement to reflect such changed rating system or the
non-availability of ratings from such rating agency (provided that any such
amendment to such specific ratings shall in no event be effective without the
approval of the Majority Lenders).

SECTION 2.10. Voluntary Conversion and Continuation of A Advances.

(a) Optional Conversion. The Borrower may on any Business Day, upon notice given
to the Administrative Agent not later than 11:00 A.M. (New York City time) on
the third Business Day prior to the date of the proposed Conversion and subject
to the provisions of

-22-

--------------------------------------------------------------------------------



Sections 2.09 and 2.13, Convert all or any portion of the outstanding A Advances
of one Type comprising part of the same A Borrowing into A Advances of the other
Type; provided that (i) any Conversion of Base Rate Advances into Eurodollar
Rate Advances shall be in an amount not less than the minimum amount specified
in Section 2.02(b) and (ii) in the case of any such Conversion of a Eurodollar
Rate Advance into a Base Rate Advance on a day other than the last day of an
Interest Period therefor, the Borrower shall reimburse the Lenders in respect
thereof pursuant to Section 8.04(c) . Each such notice of a Conversion shall,
within the restrictions specified above, specify (x) the date of such
Conversion, (y) the A Advances to be Converted, and (z) if such Conversion is
into Eurodollar Rate Advances, the duration of the initial Interest Period for
each such A Advance. Each notice of Conversion shall be irrevocable and binding
on the Borrower.

(b) Continuations. The Borrower may, on any Business Day, upon notice given to
the Administrative Agent not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the date of the proposed Continuation and subject to
the provisions of Sections 2.09 and 2.13, Continue all or any portion of the
outstanding Eurodollar Rate Advances comprising part of the same A Borrowing for
one or more Interest Periods; provided that (i) Eurodollar Rate Advances so
Continued and having the same Interest Period shall be in an amount not less
than the minimum amount specified in Section 2.02(b) and (ii) in the case of any
such Continuation on a day other than the last day of an Interest Period
therefor, the Borrower shall reimburse the Lenders in respect thereof pursuant
to Section 8.04(c) . Each such notice of a Continuation shall, within the
restrictions specified above, specify (x) the date of such Continuation, (y) the
Eurodollar Rate Advances to be Continued and (y) the duration of the initial
Interest Period (or Interest Periods) for the Eurodollar Rate Advances subject
to such Continuation. Each notice of Continuation shall be irrevocable and
binding on the Borrower.

SECTION 2.11. Prepayments of A Advances.

(a) The Borrower shall have no right to prepay any principal amount of any A
Advances other than as provided in subsection (b) below.

(b) The Borrower may, upon at least one Business Day's notice to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amounts of the Advances comprising part of the same A
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount not less
than $10,000,000 or integral multiples of $1,000,000 in excess thereof and (y)
in the case of any such prepayment of a Eurodollar Rate Advance on a day other
than the last day of an Interest Period therefor, the Borrower shall reimburse
the Lenders in respect thereof pursuant to Section 8.04(c) .

SECTION 2.12. Increased Costs.

(a) If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements included in the
Eurodollar Rate

-23-

--------------------------------------------------------------------------------



Reserve Percentage) in or in the interpretation of (to the extent any such
introduction or change occurs after the date hereof) any law or regulation or
(ii) the compliance with any guideline or request of any central bank or other
governmental authority adopted or made after the date hereof (whether or not
having the force of law), there shall be any increase in the cost to any Lender
of agreeing to make or making, funding or maintaining Eurodollar Rate Advances,
the Borrower shall from time to time, within 30 days after delivery by such
Lender to the Borrower (with a copy to the Administrative Agent) of a
certificate as to the amount of (and specifying in reasonable detail the basis
for) such increased cost, pay (subject to Section 2.12(c)) to the Administrative
Agent for the account of such Lender the amount of the increased costs set forth
in such certificate (which certificate shall be conclusive and binding for all
purposes, absent manifest error); provided that, before making any such demand,
each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.

(b) If any Lender (other than a Designated Bidder) determines that compliance
with any law or regulation enacted or introduced after the date hereof or any
guideline or request of any central bank or other governmental authority adopted
or made after the date hereof (whether or not having the force of law) affects
or would affect the amount of capital required or expected to be maintained by
such Lender or any corporation controlling such Lender and that the amount of
such capital is increased by or based upon the existence of such Lender's
commitment to lend hereunder and other commitments of this type, then, within 30
days after delivery by such Lender to the Borrower (with a copy to the
Administrative Agent) of a certificate as to (and specifying in reasonable
detail the basis for) the Additional Amounts (as hereinafter defined) requested
by such Lender, the Borrower shall pay (subject to Section 2.12(c)) to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, the amount specified in such certificate (which
certificate shall be conclusive and binding for all purposes, absent manifest
error). For purposes hereof, the "Additional Amounts" that may be requested by
any Lender under this Section 2.12(b) means such amounts as such Lender shall
reasonably determine to be sufficient to compensate such Lender or any
corporation controlling such Lender for any costs that such Lender reasonably
determines are attributable to the maintenance by such Lender (or such
corporation) of capital in respect of its commitments to lend hereunder (such
compensation to include, without limitation, an amount equal to any reduction of
the rate of return on assets or equity of such Lender (or such corporation) to a
level below that which such Lender (or such corporation) could have achieved but
for the enactment or introduction of such law or regulation or the adoption or
making of such guideline or request).

(c) The Borrower shall not be obligated to pay any additional amounts arising
pursuant to clauses (a) and (b) of this Section 2.12 that are attributable to
the Excluded Period with respect to such additional amount; provided, that if an
applicable law, rule, regulation, guideline or request shall be adopted or made
on any date and shall be applicable to the period (a "Retroactive Period") prior
to the date on which such law, rule, regulation, guideline or request is adopted
or made, the limitation on the Borrower's obligations to pay such additional
amounts

-24-

--------------------------------------------------------------------------------



hereunder shall not apply to the additional amounts payable in respect of such
Retroactive Period.

SECTION 2.13. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, then, on notice thereof and demand therefor
by such Lender to the Borrower through the Administrative Agent, (i) the
obligation of the Lenders to make or Continue, or to Convert A Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist and (ii) the Borrower shall upon demand prepay in
full all Eurodollar Rate Advances of all Lenders then outstanding, together with
interest accrued thereon, unless the Borrower, within five Business Days of
notice from the Administrative Agent, Converts all Eurodollar Rate Advances of
all the Lenders then outstanding into Base Rate Advances in accordance with
Section 2.10; provided that, before making any such demand, such Lender agrees
to use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Eurodollar Lending Office if
the making of such a designation would allow such Lender or its Eurodollar
Lending Office to continue to perform its obligations to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.

SECTION 2.14. Payments and Computations.

(a) The Borrower shall make each payment hereunder and under the Notes without
set-off or counterclaim not later than 11:00 A.M. (New York City time) on the
day when due in U.S. dollars to the Administrative Agent at its address referred
to in Section 8.02 in same day funds. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest or Facility Fees ratably (other than amounts payable
pursuant to Section 2.03, 2.08, 2.12, or 2.15 or 8.04(c)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder and under the Notes in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Acceptance shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.

(b) All computations of interest based on Citibank's base rate shall be made by
the Administrative Agent on the basis of a year of 365 or 366 days, as the case
may be, and all computations of interest based on the Eurodollar Rate or the
Federal Funds Rate and of Facility Fees and Utilization Fees shall be made by
the Administrative Agent, and all computations of

-25-

--------------------------------------------------------------------------------



interest pursuant to Section 2.08 shall be made by a Lender, on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or Facility Fees are payable. Each determination by the Administrative
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.

(c) Whenever any payment hereunder or under the Notes would be due on a day
other than a Business Day, such due date shall be extended to the next
succeeding Business Day, and any such extension of such due date shall in such
case be included in the computation of payment of interest or Facility Fee, as
the case may be; provided, however, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Borrower shall not
have so made such payment in full to the Administrative Agent, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.

SECTION 2.15. Taxes.

(a) Any and all payments by the Borrower hereunder or under the Notes shall be
made, in accordance with Section 2.14, free and clear of and without deduction
for any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Administrative Agent, taxes imposed on its income, and
franchise taxes imposed on it, by the jurisdiction under the laws of which such
Lender or the Administrative Agent (as the case may be) is organized or any
political subdivision thereof and, in the case of each Lender, taxes imposed on
its income, and franchise taxes imposed on it, by the jurisdiction of such
Lender's Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as "Taxes"). If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note to any Lender or the Administrative Agent, (i) the
sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.15) such Lender or the Administrative Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.

-26-

--------------------------------------------------------------------------------



(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement or the Notes (hereinafter referred to as "Other Taxes").

(c) The Borrower will indemnify each Lender and the Administrative Agent for the
full amount of Taxes or Other Taxes (including, without limitation, any Taxes
and Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.15) paid by such Lender or the Administrative Agent (as the case may
be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. Such Lender will use reasonable efforts to
contest such a Tax or Other Tax that is, in its opinion, incorrectly asserted.
This indemnification shall be made within 30 days from the date such Lender or
the Administrative Agent (as the case may be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, the Borrower will
furnish to the Administrative Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing payment thereof. If no
Taxes are payable in respect of any payment hereunder or under the Notes, the
Borrower will furnish to the Administrative Agent, at such address, if the
Administrative Agent believes there is a question as to the applicability of any
Taxes in the case of any payment hereunder and makes a request for such opinion,
a certificate from each appropriate taxing authority, or an opinion of counsel
acceptable to the Administrative Agent, in either case stating that such payment
is exempt from or not subject to Taxes.

(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
(in the case of each Bank) and on the date of the Assignment and Acceptance
pursuant to which it becomes a Lender (in the case of each other Lender), and
from time to time thereafter if requested in writing by the Borrower (but only
so long as such Lender remains lawfully able to do so), shall provide the
Borrower with Internal Revenue Service form W-8ECI or W-8BEN, as appropriate, or
any successor form prescribed by the Internal Revenue Service, certifying that
such Lender is entitled to benefits under an income tax treaty to which the
United States is a party which reduces the rate of withholding tax on payments
of interest or certifying that the income receivable pursuant to this Agreement
is effectively connected with the conduct of a trade or business in the United
States. If the form provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from "Taxes" as defined in Section 2.15(a).

(f) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.15(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided, or if such form otherwise is not
required under the first sentence of subsection (e) above), such Lender shall
not be entitled to indemnification under Section 2.15(a) with respect to Taxes
imposed by the United States; provided, however, that should a Lender become
subject to

-27-

--------------------------------------------------------------------------------



Taxes because of its failure to deliver a form required hereunder, the Borrower
shall take such steps as the Lender shall reasonably request to assist the
Lender to recover such Taxes.

(g) Any Lender claiming any additional amounts payable pursuant to this Section
2.15 shall use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to change the jurisdiction of its Applicable
Lending Office(s) if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

(h) If a Lender or the Administrative Agent (as the case may be) shall become
aware that it is entitled to claim a Refund (as hereinafter defined) from a
taxing authority, such Lender or the Administrative Agent shall promptly notify
the Borrower of the availability of such Refund and shall, within 30 days after
receipt of a written request by the Borrower, make a claim to such taxing
authority for such Refund at the Borrower's expense if, in the judgment of such
Lender or the Administrative Agent (as the case may be), the making such claim
will not be otherwise disadvantageous to it; provided that nothing in this
Section 2.15(h) shall require any Lender or the Administrative Agent to
institute any administrative, judicial or other proceeding (other than the
filing of a claim for any such Refund) to obtain any such Refund. If a Lender or
the Administrative Agent (as the case may be) receives a Refund from a taxing
authority, it shall promptly pay to the Borrower the amount so received (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 2.15 with respect to the Taxes or Other Taxes
giving rise to such Refund), net of all reasonable out-of-pocket expenses
(including the net amount of taxes, if any, imposed on such Lender or the
Administrative Agent with respect to such Refund) of such Lender or
Administrative Agent, and without interest (other than interest paid by the
relevant taxing authority with respect to such Refund); provided, however, that
the Borrower, upon the request of such Lender or the Administrative Agent, shall
repay the amount paid over to the Borrower (plus penalties, interest and other
charges) to such Lender or the Administrative Agent in the event such Lender or
the Administrative Agent is required to repay such Refund to such taxing
authority. Nothing contained in this Section 2.15 shall require any Lender or
the Administrative Agent to make available any of its tax returns (or any other
information that it deems to be confidential or proprietary). For purposes of
this Section 2.15(h), a "Refund" means a refund of Taxes or Other Taxes (other
than any such refund in the form of a tax credit) for which a Lender or the
Administrative Agent, as the case may be, has been indemnified by the Borrower
(or with respect to which the Borrower has paid additional amounts) pursuant to
this Section 2.15, provided that the entitlement to such refund arises solely
from a manifest error in the amount of such Taxes or Other Taxes so paid.

SECTION 2.16. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the A Advances made by it (other than pursuant to
Section 2.08, 2.12, 2.15 or 8.04(c)) in excess of its ratable share of payments
on account of the A Advances obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in the A Advances
made by them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them, provided, however, that if all or

-28-

--------------------------------------------------------------------------------



any portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender's ratable share (according to the
proportion of (i) the amount of such Lender's required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.16 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

ARTICLE III
CONDITIONS OF LENDING

SECTION 3.01. Condition Precedent to Effectiveness of this Agreement. The
effectiveness of this Agreement is subject to the conditions precedent that the
Borrower shall have notified the Administrative Agent of the proposed Effective
Date and the Administrative Agent shall have received, on or prior to December
1, 2006, the following, each (unless otherwise specified below) dated the date
of such effectiveness, in form and substance satisfactory to the Administrative
Agent and (except for the Notes) in sufficient copies for each Lender (whereupon
the Administrative Agent shall notify the Borrower and the Lenders that the
Effective Date has occurred):

(a) The A Notes payable to the order of the Lenders, respectively.

(b) Certified copies of the resolutions of the Board of Directors of the
Borrower approving, and authorizing the execution, delivery and performance of,
this Agreement, the Notes and of all documents evidencing other necessary
corporate actions and governmental approvals, if any, with respect to this
Agreement and the Notes.

(c) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the Borrower's certificate of incorporation and by-laws and
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes.

(d) A certificate from the Secretary of State of New Jersey dated as of a date
reasonably close to the date of such effectiveness as to the good standing of
and charter documents filed by the Borrower.

(e) A favorable opinion of Jeffrey S. Sherman, Esq., General Counsel of the
Borrower, substantially in the form of Exhibit E hereto and as to such other
matters as any Lender through the Administrative Agent may reasonably request.

(f) A favorable opinion of Shearman & Sterling LLP, special counsel for the
Administrative Agent, substantially in the form of Exhibit F hereto.

-29-

--------------------------------------------------------------------------------



(g) A certificate of a senior officer of the Borrower certifying that (i) no
Default or Event of Default as of the date thereof has occurred and is
continuing, and (ii) the representations and warranties contained in Section
4.01 are true and correct on and as of the date thereof as if made on and as of
such date.

SECTION 3.02. Conditions Precedent to Each A Borrowing. The obligation of each
Lender to make an A Advance on the occasion of each A Borrowing (including the
initial A Borrowing) shall be subject to the further conditions precedent that
on the date of such A Borrowing the following statements shall be true (and each
of the giving of the applicable Notice of A Borrowing and the acceptance by the
Borrower of the proceeds of such A Borrowing shall constitute a representation
and warranty by the Borrower that on the date of such A Borrowing such
statements are true):

(a) the representations and warranties contained in Section 4.01 (except for, in
the case of any A Borrowing after the Effective Date, the representations and
warranties set forth in Section 4.01(e)(iii) and Section 4.01(f)(i)) are true
and correct on and as of the date of such A Borrowing, before and after giving
effect to such A Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date, and

(b) no event has occurred and is continuing, or would result from such A
Borrowing or from the application of the proceeds therefrom, which constitutes a
Default or an Event of Default.

SECTION 3.03. Conditions Precedent to Each B Borrowing. The obligation of each
Lender which is to make a B Advance on the occasion of a B Borrowing (including
the initial B Borrowing) to make such B Advance as part of such B Borrowing is
subject to the conditions precedent that:

(a) the Administrative Agent shall have received the B Note payable to the order
of such Lender evidencing such B Advance (to the extent that such B Note is
required pursuant to Section 2.03(b) to be delivered prior to such B Borrowing),
and

(b) on the date of such B Borrowing the following statements shall be true (and
each of the giving of the applicable Notice of B Borrowing and the acceptance by
the Borrower of the proceeds of such B Borrowing shall constitute a
representation and warranty by the Borrower that on the date of such B Borrowing
such statements are true):

(i) the representations and warranties contained in Section 4.01 (except for, in
the case of any B Borrowing after the Effective Date, the representations and
warranties set forth in Section 4.01(e)(iii) and Section 4.01(f)(i)) are true
and correct on and as of the date of such B Borrowing, before and after giving
effect to such B Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date, and

-30-

--------------------------------------------------------------------------------



(ii) no event has occurred and is continuing, or would result from such B
Borrowing or from the application of the proceeds therefrom, which constitutes a
Default or an Event of Default.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of New Jersey and is duly qualified and in
good standing under the laws of the respective states in which its principal
operating facilities are located.

(b) The execution, delivery and performance by the Borrower of this Agreement
and the Notes are within the Borrower's corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Borrower's charter or by-laws or (ii) law or any material contractual
restriction binding on the Borrower or, to the knowledge of the Borrower, any
other contractual restriction binding on the Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Borrower of this Agreement or the
Notes.

(d) This Agreement is, and the Notes when delivered hereunder will be, legal,
valid and binding obligations of the Borrower enforceable against the Borrower
in accordance with their respective terms.

(e) (i) The consolidated balance sheets of the Borrower and its Consolidated
Subsidiaries as at September 30, 2005, and the related statements of income and
cash flows of the Borrower and its Consolidated Subsidiaries for the fiscal year
then ended, copies of which have been furnished to each Bank, fairly present the
consolidated financial condition of the Borrower and its Consolidated
Subsidiaries as at such date and the consolidated results of the operations of
the Borrower and its Consolidated Subsidiaries for the fiscal year ended on such
date, all in accordance with generally accepted accounting principles
consistently applied.

(ii) The unaudited consolidated balance sheets of the Borrower and its
Consolidated Subsidiaries as of June 30, 2006 and the related unaudited
consolidated statements of income and cash flows for the nine months then ended
and set forth in the Borrower's Report on Form 10-Q for the quarter ended June
30, 2006, copies of which have been furnished to each Bank, fairly present, in
conformity which generally accepted accounting principles applied on a basis

-31-

--------------------------------------------------------------------------------



consistent with the financial statements referred to in clause (i) of this
paragraph (e), the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such nine month period (subject to normal year-end
adjustments).

(iii) Since September 30, 2005, there has been no material adverse change in the
business, condition (financial or otherwise) or results of operations of the
Borrower and its Subsidiaries, taken as a whole, as shown on the consolidated
balance sheet as of such date and the related consolidated statement of net
income for the fiscal year then ended.

(f) There is no pending (or, to the Borrower's knowledge, threatened) action or
proceeding against the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator, in which there is likely to be an adverse
decision that (i) would have a material adverse effect on the business,
condition (financial or otherwise) or results of operations of the Borrower and
its Subsidiaries, taken as a whole, or (ii) purports to affect the legality,
validity, binding effect or enforceability of this Agreement or any Note.

(g) No proceeds of any Advance will be used directly or indirectly for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System).

(h) The Borrower and its Subsidiaries have filed (or have obtained extensions of
the time by which they are required to file) all United States Federal income
tax returns and all other material tax returns required to be filed by them and
have paid all taxes shown due on the returns so filed as well as all other
material taxes, assessments and governmental charges which have become due,
except such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided.

(i) Each Plan, and, to the knowledge of the Borrower, each Multiemployer Plan,
is in compliance in all material respects with, and has been administered in all
material respects in compliance with, the applicable provisions of ERISA, the
Code and any other Federal or State law. Without limiting the foregoing, neither
the Borrower nor any of its Subsidiaries has incurred any liability, other than
premiums payable in the ordinary course of business, to the PBGC established
under ERISA in connection with any Plan or Multiemployer Plan.

(j) The Borrower is not an "investment company", or a company "controlled" by an
"investment company", within the meaning of the Investment Company Act of 1940,
as amended.

-32-

--------------------------------------------------------------------------------



ARTICLE V
COVENANTS OF THE BORROWER

SECTION 5.01. Affirmative Covenants. So long as any Note shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower covenants and
agrees that, unless the Majority Lenders shall otherwise consent in writing:

(a) Corporate Existence, Compliance with Laws, Etc. The Borrower will maintain
its corporate existence and comply, and cause each Subsidiary to comply, with
all applicable laws, statutes, rules, regulations and orders, such compliance to
include, without limitation, compliance with ERISA and applicable Environmental
Laws, except for any non-compliance which would not (either individually or in
the aggregate) reasonably be expected to have a Material Adverse Effect.

(b) Taxes, Charges, Etc. The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge, or cause to be paid and discharged, all
taxes, assessments and other governmental charges imposed upon it or any of its
Subsidiaries and its and their properties, or any part thereof or upon the
income or profits therefrom, as well as all claims for labor, materials or
supplies which if unpaid might by law become a Lien or charge upon any property
of the Borrower or any such Subsidiary, except such items as are being in good
faith appropriately contested by the Borrower or any of its Subsidiaries and as
to which appropriate reserves are being maintained and except for such items the
non-payment of which would not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect.

(c) Performance of Material Obligations. The Borrower will, and will cause each
of its Subsidiaries to, perform and observe each contractual, legal and other
obligation binding upon the Borrower or such Subsidiary, as the case may be,
except where the failure to do so would not (either individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect.

(d) Books and Records; Inspection. The Borrower will, and will cause each of its
Subsidiaries to, keep adequate records and books of account, in which complete
entries will be made in accordance with generally accepted accounting principles
applicable to the Borrower and to permit representatives of any Lender or the
Administrative Agent, during normal business hours, to examine, copy and make
extracts from its books and records, to inspect any of its properties, and to
discuss its business and affairs with its officers, all to the extent reasonably
requested by such Lender or the Administrative Agent (as the case may be).

(e) Property. The Borrower will maintain, preserve and keep its own and will
cause its Subsidiaries to keep their principal plants and properties and every
part thereof in good repair, working order and condition and from time to time
make all needful and proper repairs, renewals, replacements, additions,
betterments and improvements thereto so that at all times the efficiency thereof
shall be fully preserved and maintained, except in each case when the failure to
do so would not (either individually or in the aggregate) reasonably be expected
to have a Material Adverse Effect.

(f) Insurance. The Borrower will, and will cause each of its Subsidiaries to,
maintain insurance with financially sound and reputable insurance companies, and
with respect

-33-

--------------------------------------------------------------------------------



to property and risks of a character usually maintained by corporations engaged
in the same or similar business similarly situated, against loss, damage and
liability of the kinds and in the amounts customarily maintained by such
corporations.

(g) Reporting Requirements. The Borrower will furnish to the Lenders:

(i) as soon as available and in any event within 50 days after the end of each
of the first three quarters of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such quarter and consolidated statements of income and cash flows of the
Borrower and its Consolidated Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, certified
by the chief financial officer of the Borrower;

(ii) as soon as available and in any event within 100 days after the end of each
fiscal year of the Borrower, a copy of the annual report for such year for the
Borrower and its Consolidated Subsidiaries, containing consolidated financial
statements for such year certified in a manner acceptable to the Securities and
Exchange Commission by Ernst & Young, L.L.P. or other independent public
accountants acceptable to the Majority Lenders;

(iii) as soon as possible and in any event within five days after the occurrence
of each Default and each Event of Default continuing on the date of such
statement, a statement of the chief financial officer of the Borrower setting
forth details of such Default or Event of Default and the action which the
Borrower has taken and proposes to take with respect thereto;

(iv) promptly after the sending or filing thereof, copies of all reports which
the Borrower sends to its security holders generally, and copies of all reports
and registration statements which the Borrower or any Subsidiary of the Borrower
files with the Securities and Exchange Commission or any national securities
exchange;

(v) such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender through the
Administrative Agent may from time to time reasonably request; and

(vi) together with the financial statements delivered pursuant to clauses (i)
and (ii) above, a certificate of the Chief Financial Officer, Treasurer or
Assistant Treasurer of the Borrower, in form and substance satisfactory to the
Administrative Agent, setting forth calculations demonstrating compliance with
the covenant set forth in Section 5.01(i) .

Reports and financial statements required to be delivered by the Borrower
pursuant to paragraphs (i), (ii) and (iv) of this Section 5.01(g) shall be
deemed to have been delivered on the date on which it posts such reports, or
reports containing such financial statements, on its website on the Internet at
www.bd.com or when such reports, or reports containing such financial statements
are posted on the SEC's website at www.sec.gov; provided that it shall deliver
paper

-34-

--------------------------------------------------------------------------------



copies of the reports and financial statements referred to in paragraphs (i),
(ii) and (iv) of this Section 5.01(g) to the Administrative Agent or any Lender
who requests it to deliver such paper copies until written notice to cease
delivering paper copies is given by the Administrative Agent or such Lender; and
provided further that in every instance it shall provide paper copies of the
certificate required by subsection (vi) to the Administrative Agent and each of
the Lenders until such time as the Administrative Agent shall provide it written
notice otherwise.

(h) Use of Proceeds. The Borrower will use the proceeds of the Advances
hereunder to support the Borrower's commercial paper program and for other
general corporate purposes (in each case in compliance with all applicable legal
and regulatory requirements); provided that neither the Administrative Agent nor
any Lender shall have any responsibility as to the use of any such proceeds.

(i) Interest Coverage Ratio. The Borrower will maintain at all times an Interest
Coverage Ratio of not less than 5 to 1.

SECTION 5.02. Negative Covenants. So long as any Note shall remain unpaid or any
Lender shall have any Commitment hereunder, the Borrower covenants and agrees
that, without the written consent of the Majority Lenders:

(a) Liens. The Borrower will not, and will not permit any of its Subsidiaries
to, at any time create, assume or suffer to exist any Lien upon or with respect
to any of its properties, whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any right to receive income, in each
case to secure or provide for the payment of any Debt of any Person, other than:

(i) Liens existing on assets of any Person at the time such Person becomes a
Subsidiary of the Borrower and not created in contemplation of such event;

(ii) Liens on assets securing Debt of the Borrower or any Subsidiary of the
Borrower incurred or assumed for the purpose of financing all or any part of the
cost of acquiring such assets, provided that such Lien attaches to such assets
concurrently with or within 90 days after the acquisition thereof;

(iii) Liens on assets of any Person existing at the time such Person is merged
or consolidated with or into the Borrower or a Subsidiary of the Borrower and
not created in contemplation of such event;

(iv) Liens existing on assets prior to the acquisition thereof by the Borrower
or a Subsidiary of the Borrower and not created in contemplation of such
acquisition;

(v) Liens covering the land and building in Fukushima, Japan of Nippon Becton
Dickinson KK (a wholly owned, indirect Subsidiary of the Borrower), securing
debt of approximately ¥90,000,000;

(vi) Liens arising out of the refinancing, extension, renewal or refunding of
any Debt of the Borrower or any Subsidiary of the Borrower secured by any Lien
permitted

-35-

--------------------------------------------------------------------------------



by any of the foregoing clauses of this Section 5.02(a), provided that such Debt
is not increased and is not secured by any additional assets; and

(vii) additional Liens created after the date hereof, provided that the
aggregate principal amount of Debt secured thereby and incurred on and after the
date hereof shall not exceed $50,000,000 in the aggregate at any one time
outstanding.

(b) Mergers, Etc. The Borrower will not merge or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of the assets (whether now
owned or hereafter acquired) of the Borrower and its Subsidiaries (taken as a
whole) to any Person, except that the Borrower may merge or consolidate with or
into any other Person so long as (x) immediately after giving effect to such
transaction, no Default or Event of Default would exist and (y) the Borrower is
the surviving corporation.

(c) Transactions with Affiliates. Except as expressly permitted by this
Agreement, the Borrower will not, nor will it permit any of its Subsidiaries to,
directly or indirectly, make any investment in an Affiliate, transfer, sell,
lease, assign or otherwise dispose of any property to an Affiliate, merge into
or consolidate with or purchase or acquire property from an Affiliate or enter
into any other transaction directly or indirectly with or for the benefit of an
Affiliate (including, without limitation, guarantees and assumptions of
obligations of an Affiliate); provided that:

(i) any Affiliate who is an individual may serve as a director, officer or
employee of the Borrower or any of its Subsidiaries and receive reasonable
compensation for his or her services in such capacity;

(ii) the Borrower and its Subsidiaries may enter into transactions with
Affiliates if the monetary or business consideration arising therefrom would be
substantially as advantageous to the Borrower and its Subsidiaries as the
monetary or business consideration that would obtain in a comparable transaction
with a Person not an Affiliate; and

(iii) the foregoing provisions of this Section 5.02(c) shall not prohibit (x)
the Borrower or any Subsidiary from declaring or paying any lawful dividend or
other payment ratably in respect to all of its capital stock of the relevant
class or (y) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliates.

(d) Change in Nature of Business. The Borrower will not make any material change
in the nature of the business of the Borrower and its Subsidiaries taken as a
whole as carried on at the date hereof.

-36-

--------------------------------------------------------------------------------



ARTICLE VI
EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events ("Events of
Default") shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance or any fee or other amount payable hereunder or under the Notes when due
and such failure remains unremedied for three Business Days; or

(b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or

(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(g)(iii), 5.01(i) or 5.02; or (ii) the
Borrower shall fail to perform or observe any other term or covenant of this
Agreement on its part to be performed or observed, and such failure remains
unremedied for 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender; or

(d) The Borrower or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any other Debt of the Borrower or such Subsidiary
which is outstanding in a principal amount of at least $25,000,000 in the
aggregate when the same becomes due and payable (whether at scheduled maturity,
by required prepayment, acceleration, demand or otherwise), and such failure
shall continue after the applicable grace period, if any, specified in the
agreement or instrument relating to such Debt; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Debt and shall continue after the applicable grace period, if any, specified in
such agreement or instrument, if the effect of such event or condition is to
accelerate the maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), redeemed, purchased or defeased, or an offer to prepay,
redeem, purchase or defease such Debt shall be required to be made, in each case
prior to the stated maturity thereof; or

(e) The Borrower or any of its Subsidiaries shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower or any of its
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against the Borrower or any of its
Subsidiaries, such

-37-

--------------------------------------------------------------------------------



proceeding shall remain undismissed or unstayed for a period of 60 days; or the
Borrower or any of its Subsidiaries shall take any corporate action to authorize
any of the actions set forth above in this subsection (e); or

(f) Any judgment or order for the payment of money in excess of $25,000,000
shall be rendered against the Borrower or any of its Subsidiaries and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order and such proceedings shall not have been stayed or (ii) there
shall be any period of 10 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

(g) A Change in Control shall occur; or

(h) The Borrower shall incur or in the opinion of the Majority Lenders shall be
reasonably likely to incur a liability to a Plan, a Multiemployer Plan or PBGC
(or any combination of the foregoing) that, in the determination of the Majority
Lenders, would (either individually or in the aggregate) materially adversely
affect the business, condition (financial or otherwise) or results of operations
of the Borrower and its Subsidiaries (taken as a whole);

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the Notes, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Notes, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances shall automatically be terminated and (B) the Notes, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

ARTICLE VII
THE ADMINISTRATIVE AGENT

SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as administrative agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers as
are reasonably incidental thereto. As to any matters not expressly provided for
by this Agreement (including, without limitation, enforcement or collection of
the Notes), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be

-38-

--------------------------------------------------------------------------------



fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Administrative Agent shall
not be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender prompt notice of each notice
given to it by the Borrower pursuant to the terms of this Agreement.

SECTION 7.02. Administrative Agent's Reliance, Etc.. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent: (i) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives and accepts an Assignment and Acceptance
entered into by the Lender which is the payee of such Note, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 8.07; (ii) may consult
with legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (iv) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or to inspect the
property (including the books and records) of the Borrower or any of its
Subsidiaries; (v) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto; and
(vi) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier) believed by it to be genuine and signed or sent by the proper
party or parties.

SECTION 7.03. CUSA and Affiliates. With respect to its Commitment, the Advances
made by it and the Notes issued to it, CUSA shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though it were not the Administrative Agent; and the term "Lender" or "Lenders"
shall, unless otherwise expressly indicated, include CUSA in its individual
capacity. CUSA and its Affiliates may accept deposits from, lend money to, act
as trustee under indentures of, and generally engage in any kind of business
with, the Borrower, any of its Subsidiaries and any Person who may do business
with or own securities of the Borrower or any such Subsidiary, all as if CUSA
were not the Administrative Agent and without any duty to account therefor to
the Lenders. The Administrative Agent shall have no duty to disclose any
information obtained or received by it or any of its Affiliates relating to the
Borrower or any of its Subsidiaries to the extent such information was obtained
or received in any capacity other than as Administrative Agent.

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01 and
such other documents and

-39-

--------------------------------------------------------------------------------



information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

SECTION 7.05. Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower), ratably according to the
respective principal amounts of the A Advances then owed to them (or if no A
Advances are at the time outstanding, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent's gross negligence or willful misconduct. Without
limiting the foregoing, each Lender agrees to reimburse the Administrative Agent
promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Borrower.

SECTION 7.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower and may be removed at any time with or without cause by the Majority
Lenders. Upon any such resignation or removal, the Majority Lenders shall have
the right to appoint a successor Administrative Agent that, unless a Default or
Event of Default shall have occurred and then be continuing, is reasonably
acceptable to the Borrower. If no successor Administrative Agent shall have been
so appointed by the Majority Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent's giving of notice of
resignation or the Majority Lenders' removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $50,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring Administrative Agent's resignation or removal hereunder as
Administrative Agent, the provisions of this Article VII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

-40-

--------------------------------------------------------------------------------



ARTICLE VIII
MISCELLANEOUS

SECTION 8.01. Amendments, Etc.. No amendment or waiver of any provision of this
Agreement or the A Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders (other than the Designated Bidders), do
any of the following: (a) waive any of the conditions specified in Section 3.01,
(b) increase the Commitments of such Lenders (it being understood that
amendments or waivers of conditions precedent, representations, covenants,
Defaults or Events of Default shall not constitute an increase in the Commitment
of any Lender) or subject such Lenders to any additional obligations, (c) reduce
the principal of, or interest on, the A Notes or any fees or other amounts
payable hereunder, (d) postpone any date fixed for any payment of principal of,
or interest on, the A Notes or any fees or other amounts payable hereunder, (e)
change the percentage of the Commitments or of the aggregate unpaid principal
amount of the A Notes, or the number of Lenders, which shall be required for the
Lenders or any of them to take any action hereunder or (f) amend this Section
8.01; provided further that no amendment, waiver or consent shall, unless in
writing and signed by each Lender holding a B Note at such time, (1) reduce the
principal of, or interest on, such B Note or any fees or other amounts payable
hereunder or thereunder with respect thereto, (2) postpone any date fixed for
any payment of principal of, or interest on, such B Note or any fees or other
amounts payable hereunder or thereunder with respect thereto, or (3) subject
such Lender to any additional obligations; and provided further that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any Note. This Agreement and the Notes constitute the entire
agreement of the parties with respect to the subject matter hereof and thereof.

SECTION 8.02. Notices, Etc.. (a) All notices and other communications provided
for hereunder shall be (x) in writing (including telecopier communication) and
mailed, telecopied or delivered or (y) as and to the extent set forth in Section
8.02(b) and in the proviso to this Section 8.02(a), if to the Borrower, at its
address at Becton, Dickinson and Company, 1 Becton Drive, Franklin Lakes, New
Jersey 07417-1880, Attention: Richard K. Berman - Vice President and Treasurer,
telephone no. (201) 847-7260, telecopier number (201) 847-5227; if to any Lender
(other than a Designated Bidder), at the Domestic Lending Office specified in
the Administrative Questionnaire of such Lender; if to any Designated Bidder, at
the Domestic Lending Office specified in the Designation Agreement pursuant to
which it became a Lender; and if to the Administrative Agent, Citicorp USA,
Inc., Two Penns Way, Suite 200, New Castle, DE 19720, Attention: Bank Loan
Syndications, telephone no. (212) 994-0961, telecopier no. (302) 894-6120; or,
as to the Borrower or the Administrative Agent, at such other address as shall
be designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Administrative Agent, provided that
materials required to be delivered

-41-

--------------------------------------------------------------------------------



pursuant to Section 5.01(g)(i), (ii) or (iv) may be delivered to the
Administrative Agent as specified in Section 5.01. All such notices and
communications shall, when mailed or telecopied, be effective when deposited in
the mails or telecopied, respectively, except that notices and communications to
the Administrative Agent pursuant to Article II or VII shall not be effective
until received by the Administrative Agent.

(b) So long as CUSA or any of its Affiliates is the Administrative Agent,
notwithstanding anything to the contrary herein, materials required to be
delivered pursuant to Section 5.01(g)(i), (ii) and (iv) may be delivered to the
Administrative Agent in an electronic medium in a format acceptable to the
Administrative Agent and the Lenders by e-mail at oploanswebadmin@citigroup.com.
The Borrower agrees that the Administrative Agent may make such materials, as
well as any other written information, documents, instruments and other material
required to be delivered by the Borrower to the Lenders under this Agreement
(collectively, the "Communications") available to the Lenders by posting such
Communications on Intralinks or a substantially similar electronic system (the
"Platform"). The Borrower acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided "as is" and "as available" and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy, adequacy
or completeness of the Communications or the Platform and each expressly
disclaims liability for errors or omissions in the Communications or the
Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform. The Administrative Agent and the Lenders agree
that all Communications posted on the Platform shall, unless the Borrower
otherwise agrees, be treated as confidential information and all Lenders given
access to the Communications on the Platform will be required to confirm the
confidential nature of the communications under the Platform's standard
confidentiality procedures.

(c) Each Lender agrees that any notice to it (as provided in the next sentence)
(a "Notice") specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Administrative Agent shall deliver a copy of the
Communications to such Lender by email or telecopier. Each Lender agrees (i) to
notify the Administrative Agent in writing of such Lender's e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (ii) that
any Notice may be sent to such e-mail address.

-42-

--------------------------------------------------------------------------------



SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 8.04. Costs, Expenses and Indemnification.

(a) The Borrower agrees to pay and reimburse within 30 days after demand all
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent with respect thereto and with respect to
advising the Administrative Agent as to its rights and responsibilities under
this Agreement. The Borrower further agrees to pay on demand all costs and
expenses, if any (including, without limitation, reasonable counsel fees and
expenses of the Administrative Agent and each of the Lenders), incurred by the
Administrative Agent or any Lender in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of this Agreement, the
Notes and the other documents to be delivered hereunder, including, without
limitation, reasonable counsel fees and expenses in connection with the
enforcement of rights under this Section 8.04(a) .

(b) The Borrower hereby indemnifies the Administrative Agent, Citigroup Global
Markets Inc., each Lender and each of respective their Affiliates and their
respective officers, directors, employees, agents, advisors and representatives
(each, an "Indemnified Party") from and against any and all claims, damages,
losses, liabilities and expenses (including, without limitation, fees and
disbursements of counsel), joint or several, that may be incurred by or asserted
or awarded against any Indemnified Party, in each case arising out of or in
connection with or relating to any investigation, litigation or proceeding or
the preparation of any defense with respect thereto arising out of or in
connection with or relating to this Agreement, the Notes or the transactions
contemplated hereby or thereby or any use made or proposed to be made with the
proceeds of the Advances, whether or not such investigation, litigation or
proceeding is brought by the Borrower, any of its shareholders or creditors, an
Indemnified Party or any other Person, or an Indemnified Party is otherwise a
party thereto, and whether or not any of the conditions precedent set forth in
Article III are satisfied or the other transactions contemplated by this
Agreement are consummated, except to the extent such claim, damage, loss,
liability or expense results from such Indemnified Party's gross negligence or
willful misconduct, or from a violation by such Indemnified Party of any law,
order, regulation or agreement to which such Indemnified Party or its properties
is subject, or from a breach of this Agreement by such Indemnified Party.

The Borrower hereby further agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrower for or in connection with or relating to this Agreement, the Notes or
the transactions contemplated hereby or thereby or any use made or proposed to
be made with the proceeds of the Advances or any damages arising from the use by
unintended recipients of any information or other materials

-43-

--------------------------------------------------------------------------------



distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the transactions
contemplated hereby, except to the extent such liability or damages are found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party's gross negligence or willful misconduct;
provided that nothing in this paragraph shall be deemed to constitute a waiver
of any claim the Borrower may have, or to exculpate any Person from any
liability that such Person may have to the Borrower, for breach by such Person
of its obligations under this Agreement.

(c) If any payment of principal of, or Conversion or Continuation of, any
Eurodollar Rate Advance is made other than on the last day of an Interest Period
for such Advance, as a result of acceleration of the maturity of the Notes
pursuant to Section 6.01 or for any other reason (other than a payment or
Conversion pursuant to Section 2.13), the Borrower shall pay (subject to the
last sentence of this Section 8.04(c)) to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses which it may reasonably incur as a result
of such payment, Continuation or Conversion, including, without limitation, any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance. The Borrower shall pay amounts owing to
any Lender pursuant to this Section 8.04(c) within 30 days after receipt from
such Lender of a certificate setting forth in reasonable detail the calculation
of the amount such Lender is entitled to claim under this Section 8.04(c) (which
certificate shall be conclusive and binding for all purposes, absent manifest
error).

SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default under Section 6.01(a) or (ii) the making of
the request or the granting of the consent specified by Section 6.01 to
authorize the Administrative Agent to declare the Notes due and payable pursuant
to the provisions of Section 6.01, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender or such Affiliate to or for the credit or the
account of the Borrower (all such deposits and other indebtedness being herein
called "Obligations") against any and all of the obligations of the Borrower now
or hereafter existing under this Agreement and any Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note and although the Obligations may be unmatured. Each Lender agrees
promptly to notify the Borrower after any such set-off and application made by
such Lender or such Affiliate, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender and its Affiliate under this Section are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which such
Lender or such Affiliate may have.

SECTION 8.06. Binding Effect. This Agreement shall become effective when (a) it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have been notified by each Bank that such Bank
has executed it and (b) the Effective Date shall have occurred, and thereafter
shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each Lender and their respective

-44-

--------------------------------------------------------------------------------



successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders. Upon the effectiveness of this Agreement, all
commitments of the lenders under the Existing Credit Agreement shall terminate,
the Lenders under this Agreement shall have the commitments herein stated, and
each of the Lenders that is a party to the Existing Credit Agreement hereby
waives, by execution of this Agreement, the requirement of prior notice under
the Existing Credit Agreement relating to the termination of commitments
thereunder.

SECTION 8.07. Assignments, Designations and Participations.

(a) Each Lender (other than a Designated Bidder) may, with notice to and the
consent of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower, such consents not to be unreasonably
withheld (but not otherwise), assign to one or more banks or other entities all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and the Note or Notes held by it); provided, however, that (i) no such consent
by the Borrower or the Administrative Agent shall be required in the case of any
assignment to an Affiliate of the assigning Lender, (ii) each such assignment
shall be of a constant, and not a varying, percentage of all rights and
obligations of the assigning Lender under this Agreement (other than any right
to make B Advances, B Advances owing to it or B Notes), (iii) except in the case
of an assignment of all of a Lender's rights and obligations under this
Agreement, the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event be less than
$5,000,000 and shall be an integral multiple of $1,000,000 unless the Borrower
and the Administrative Agent otherwise agree, (iv) each such assignment shall be
to an Eligible Assignee, (v) the parties to each such assignment shall execute
and deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Note or Notes subject
to such assignment, and (vi) the parties to each such assignment (other than the
Borrower) shall deliver to the Administrative Agent a processing and recordation
fee of $3,500. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender's rights and obligations under this Agreement,
such Lender shall cease to be a party hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value

-45-

--------------------------------------------------------------------------------



of this Agreement or any other instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto; (iii)
such assignee confirms that it has received a copy of this Agreement, together
with copies of the financial statements referred to in Section 4.01 and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance; (iv)
such assignee will, independently and without reliance upon the Administrative
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee confirms that it is an Eligible Assignee; (vi) such assignee appoints
and authorizes the Administrative Agent to take such action as administrative
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Administrative Agent
shall, if such Assignment and Acceptance has been completed (and the Borrower
and the Administrative Agent shall have consented to the relevant assignment to
the extent required pursuant to Section 8.07(a)) and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower. Within five Business Days after its receipt of such
notice, the Borrower, at its own expense, shall execute and deliver to the
Administrative Agent in exchange for the surrendered Note or Notes (X) a new A
Note to the order of such Eligible Assignee in an amount equal to the Commitment
assumed by it pursuant to such Assignment and Acceptance and, if the assigning
Lender has retained a Commitment hereunder, a new A Note to the order of the
assigning Lender in an amount equal to the Commitment retained by it hereunder
and (Y) new B Note or Notes to the order of such Eligible Assignee in an amount
equal to the principal amount of the B Advances (if any) acquired by it pursuant
to such Assignment and Acceptance and, if the assigning Lender has retained a
portion of such B Advances, new B Note or Notes to the order of the assigning
Lender in an amount equal to the principal amount of the B Advances retained by
it hereunder). Such new A Note or Notes shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered A Note or
Notes, and such new B Note or Notes shall be in an aggregate principal amount
equal to the aggregate principal amount of such surrendered B Note or Notes. All
such Notes shall be dated the effective date of such Assignment and Acceptance
and shall otherwise be in substantially the form of Exhibit A-1 or A-2 hereto,
as applicable.

(d) Each Lender (other than the Designated Bidders) may designate one or more
banks or other entities to have a right to make B Advances as a Lender pursuant
to Section 2.03; provided, however, that (i) no such Lender shall be entitled to
make more than two such designations, (ii) each such Lender making one or more
of such designations shall retain the right

-46-

--------------------------------------------------------------------------------



to make B Advances as a Lender pursuant to Section 2.03, (iii) each such
designation shall be to a Designated Bidder and (iv) the parties to each such
designation shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, a Designation Agreement. Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Designation Agreement, the designee thereunder shall be a
party hereto with a right to make B Advances as a Lender pursuant to Section
2.03 and the obligations related thereto.

(e) By executing and delivering a Designation Agreement, the Lender making the
designation thereunder and its designee thereunder confirm and agree with each
other and the other parties hereto as follows: (i) such Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such designee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into the
Designation Agreement; (iv) such designee will, independently and without
reliance upon the Administrative Agent, such designating Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such designee confirms that it is a Designated
Bidder; (vi) such designee appoints and authorizes the Administrative Agent to
take such action as administrative agent on its behalf and to exercise such
powers under this Agreement as are delegated to the Administrative Agent by the
terms hereof, together with such powers as are reasonably incidental thereto;
and (vii) such designee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(f) Upon its receipt of a Designation Agreement executed by a designating Lender
and a designee representing that it is a Designated Bidder, the Administrative
Agent shall, if such Designation Agreement has been completed and is
substantially in the form of Exhibit D hereto, (i) accept such Designation
Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.

(g) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance and each Designation
Agreement delivered to and accepted by it and a register for the recordation of
the names and addresses of each of the Lenders and, with respect to Lenders
other than Designated Bidders, the Commitment of, and principal amount of the A
Advances owing to, each such Lender from time to time (the "Register"). The
entries in the Register shall be conclusive and binding for the purposes, absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for the purposes of this

-47-

--------------------------------------------------------------------------------



Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

(h) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the Advances
owing to it and the Note or Notes held by it); provided, however, that (i) such
Lender's obligations under this Agreement (including, without limitation, its
Commitment to the Borrower hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the holder of any such Note
for all purposes of this Agreement, (iv) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement, and (v) no participant under any such participation agreement shall
have any right to approve any amendment or waiver of any provision of this
Agreement or any Note, or to consent to any departure by the Borrower therefrom,
except to the extent that any such amendment, waiver or consent would (x) reduce
the principal of, or interest on, the Notes or any fee or other amounts payable
hereunder, in each case to the extent the same are subject to such
participation, or (y) postpone any date fixed for the payment of principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent the same are subject to such participation.

(i) Any Lender may, in connection with any assignment, designation or
participation or proposed assignment, designation or participation pursuant to
this Section 8.07, disclose to the assignee, designee or participant or proposed
assignee, designee or participant, any information relating to the Borrower or
any of its Subsidiaries furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee, designee or
participant or proposed assignee, designee or participant shall agree to
preserve the confidentiality of any confidential information relating to the
Borrower or any such Subsidiary received by it from such Lender on the terms set
forth in Section 8.13.

(j) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and the Notes held by it) in favor of any Federal Reserve Bank in accordance
with Regulation A of the Board of Governors of the Federal Reserve System.

(k) All amounts payable by the Company to any Lender under Sections 2.08, 2.12,
2.15 and 8.04(c) in respect of Advances held by such Lender, and such Lender's
Commitment, shall be determined as if such Lender had not sold or agreed to sell
any participations in such Advances or Commitment and as if such Lender were
funding each of such Advances and Commitments in the same way that it is funding
the portion of such Advances and Commitment in which no participations have been
sold. No assignee or other transferee of any Lender's rights shall be entitled
to receive any greater payment under Section 2.12 than such Lender would have
been entitled to receive with respect to the rights transferred, unless such
transfer is made (i) with the Borrower's prior written consent, (ii) by reason
of the provisions of said Section 2.12 requiring such Lender to designate a
different Applicable Lending Office as

-48-

--------------------------------------------------------------------------------



provided in said Section 2.12 or (iii) at a time when the circumstances giving
rise to such greater payment did not exist.

SECTION 8.08. Governing Law; Submission to Jurisdiction. This Agreement and the
Notes shall be governed by, and construed in accordance with, the law of the
State of New York. The Borrower hereby submits to the nonexclusive jurisdiction
of the United States District Court for the Southern District of New York and of
any New York state court sitting in New York City for the purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. The Borrower irrevocably waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such proceeding brought in such a court and any
claim that any such proceeding brought in such a court has been brought in an
inconvenient forum.

SECTION 8.09. Severability. In case any provision in this Agreement or in any
Note shall be held to be invalid, illegal or unenforceable, such provision shall
be severable from the rest of this Agreement or such Note, as the case may be,
and the validity, legality and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby.

SECTION 8.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

SECTION 8.11. Survival. The obligations of the Borrower under Sections 2.08,
2.12, 2.15 and 8.04, and the obligations of the Lenders under Section 7.05,
shall survive the repayment of the Advances and the termination of the
Commitments. In addition, each representation and warranty made, or deemed to be
made by any Notice of A Borrowing or Notice of B Borrowing, herein or pursuant
hereto shall survive the making of such representation and warranty, and no
Lender shall be deemed to have waived, by reason of making any Advance, any
Default or Event of Default that may arise by reason of such representation or
warranty proving to have been false or misleading, notwithstanding that such
Lender or the Administrative Agent may have had notice or knowledge or reason to
believe that such representation or warranty was false or misleading at the time
such extension of credit was made.

SECTION 8.12. Substitution of Lender. If (a) the obligation of any Lender to
make, Continue or otherwise maintain Eurodollar Rate Advances has been suspended
pursuant to Section 2.13, (b) any Lender has demanded compensation under Section
2.12 or 2.15, (c) any Lender shall fail to consent to an amendment or a waiver
which pursuant to the terms of Section 8.01 requires the consent of all Lenders
and with respect to which the Majority Lenders shall have granted their consent,
(d) any Lender defaults in its obligations to fund Advances hereunder or (e) any
Lender shall be a Non-Extending Lender, the Borrower shall have the right, if no
Default or Event of Default then exists, to replace such Lender (the "Replaced
Lender") with one or more Eligible Assignee(s), (each, a "Replacement Lender")
acceptable to the Administrative Agent, provided that:

-49-

--------------------------------------------------------------------------------



(i) at the time of any replacement pursuant to this Section 8.12, the
Replacement Lenders shall enter into one or more Assignment and Acceptance
Agreements, pursuant to which such Replacement Lenders shall acquire the
Commitments and outstanding Advances of the Replaced Lender and, in connection
therewith, shall pay to the Replaced Lender in respect thereof an amount equal
to the sum of (A) an amount equal to the principal of, and all accrued interest
on, all outstanding Advances of the Replaced Lender, (B) an amount equal to all
accrued and unpaid Facility Fees owing to the Replaced Lender and (C) an amount
equal to the amount which would be payable by the Borrower to the Replaced
Lender pursuant to Section 8.04(c) if the Borrower prepaid at the time of such
replacement all of the Advances of such Replaced Lender outstanding at such
time; and

(ii) all obligations of the Borrower owing to the Replaced Lender (other than
those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid) shall be
paid in full to such Replaced Lender concurrently with such replacement.

Upon (I) the execution of the respective Assignment and Acceptance Agreements,
(II) the payment of amounts referred to in clauses (i) and (ii) above and (III)
if so requested by a Replacement Lender, delivery to such Replacement Lender of
the appropriate Note or Notes executed by the Borrower, each Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder.

SECTION 8.13. Confidentiality. Each Lender agrees to hold all non-public
information obtained pursuant to the provisions of this Agreement in accordance
with its customary procedure for handling confidential information of this
nature and in accordance with safe and sound banking practices, provided that
nothing herein shall prevent any Lender from disclosing such information (i) to
any other Lender or to the Administrative Agent (or to Citigroup Global Markets
Inc.), (ii) upon the order of any court or administrative agency or otherwise to
the extent required by statute, rule, regulation or judicial process, (iii) to
bank examiners or upon the request or demand of any other regulatory agency or
authority, (iv) which had been publicly disclosed other than as a result of a
disclosure by the Administrative Agent or any Lender prohibited by this
Agreement, (v) in connection with any litigation to which any one or more of the
Lenders or the Administrative Agent is a party, or in connection with the
exercise of any remedy hereunder or under any Note, (vi) to such Lender's or
Administrative Agent's legal counsel and independent auditors and accountants
and (vii) subject to provisions substantially similar to those contained in this
Section, to (A) any actual or proposed participant or assignee, (B) any actual
or prospective counterparty (or its advisors) to any securitization, swap or
derivative transaction relating to the Borrower, and its Subsidiaries, and the
obligations of the Borrower under this Agreement to the extent they relate to
such securitization, swap or derivative transaction or (C) to such Lender’s
Affiliates.

SECTION 8.14. No Fiduciary Relationship. The Borrower acknowledges that neither
the Administrative Agent nor any Lender (in their respective capacities as such)
has any fiduciary relationship with, or fiduciary duty to, the Borrower arising
out of or in connection with this Agreement or any of the Notes, and the
relationship between the Administrative Agent

-50-

--------------------------------------------------------------------------------



and the Lenders (in such capacities), on the one hand, and the Borrower, on the
other, in connection herewith or therewith is solely that of creditor and
debtor. This Agreement does not create a joint venture among the parties.

SECTION 8.15. Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that, pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Act"), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

-51-

--------------------------------------------------------------------------------



SECTION 8.16. Waiver of Jury Trial. EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

        BECTON, DICKINSON AND COMPANY           By__________________________    
    Name:         Title:             CITICORP USA, INC.,         as
Administrative Agent           By__________________________         Name:      
  Title:             Lenders
Commitment
     
$100,000,000
  CITICORP USA, INC.           By__________________________         Name:      
  Title:    
$100,000,000
  THE BANK OF TOKYO-MITSUBISHI UFJ,         LTD., NEW YORK BRANCH          
By__________________________         Name:         Title:


-52-

--------------------------------------------------------------------------------



$70,000,000
  BANCO BILBAO VIZCAYA ARGENTARIA S.A.           By__________________________
Name:
Title:
       
$70,000,000
  MIZUHO CORPORATE BANK, LTD.           By__________________________
Name:
Title:        
$70,000,000
  BNP PARIBAS           By__________________________
Name:
Title:               By__________________________
Name:
Title:        
$55,000,000
  THE BANK OF NEW YORK           By__________________________
Name:
Title:        
$45,000,000
  ING CAPITAL LLC           By__________________________
Name:
Title:        
$45,000,000
  JPMORGAN CHASE BANK, N.A.          

By__________________________
Name:
Title:

   


-53-

--------------------------------------------------------------------------------



$45,000,000
  STANDARD CHARTERED BANK           By__________________________         Name:  
      Title:    
$45,000,000
  INTESABCI NEW YORK BRANCH           By__________________________         Name:
        Title:    
$45,000,000
  WELLS FARGO, N.A.           By__________________________         Name:        
Title:    
$45,000,000
  BANK OF AMERICA, N.A.           By__________________________         Name:    
    Title:    
$35,000,000
  THE NORTHERN TRUST COMPANY           By__________________________        
Name:         Title:    
$35,000,000
  THE GOVERNOR AND COMPANY OF THE         BANK OF IRELAND          
By__________________________         Name:         Title:


-54-

--------------------------------------------------------------------------------



$35,000,000
  UNICREDITO ITALIANO S.P.A.           By__________________________        
Name:         Title:    
$35,000,000
  CALYON NEW YORK BRANCH           By__________________________         Name:  
      Title:           By__________________________         Name:         Title:
   
$25,000,000
  MELLON BANK, N.A.           By
__________________________         Name:         Title:    
$25,000,000
  LASALLE BANK N.A.           By__________________________         Name:        
Title:    
$25,000,000
  SANTANDER CENTRAL HISPANO           By__________________________         Name:
        Title:    
$25,000,000
  BARCLAYS BANK PLC           By__________________________         Name:        
Title:


-55-

--------------------------------------------------------------------------------



$25,000,000
  STATE STREET BANK AND TRUST         COMPANY          
By__________________________         Name:         Title:        
$1,000,000,000.00
Total of the Commitments


-56-

--------------------------------------------------------------------------------